Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 1 of 65 PageID #: 2419




                                                                                 Sa   eat Home   Blest Vir inia



have been referred to the program. For the analysis of outcomes, youth are divided into six-
month cohorts based on the dates of referral to the program (Table 4). The analysis
currently includes youth from four cohorts. All youth from Cohorts I, II and III have been in
the program for at least six months which means sufficient time has passed to measure
outcomes for them. The data presented for youth in Cohort IV are limited to descriptive
information.


        Using data from FACTS,    the matched comparison groups were selected using
Propensity   Score  Matching (PSM). The comparison pools are drawn from youth who meet
the Safe at Home referral criteria (age 12-17 with a mental health diagnosis in out-of-state or
in-state congregate care or at risk of entering this type of placement) during SFYs 2010
through 2015. Propensity scores were calculated using age at referral, gender, race,
ethnicity, initial placement setting, count of years since the case opened, report allegation,
number of prior placements, evidence of an axis one diagnosis and if the youth was ever in a
jail, psychiatric hospital or group home. These scores were matched using a nearest neighbor
algorithm to select a comparison group that is statistically similar to the treatment group
(see Appendix D).


                                Table 4. Outcome Analysis Cohorts
                                                                                 Number
        Cohort         Group                      Referral Period
                                                                                 of Youth
                    Treatment            October 1, 2015 — March 31, 2016              124
                    Comparison                   SFY 2010 — 2015                       124
                    Treatment           April 1, 2016   —
                                                            September 30, 2016         226
           II
                    Comparison                   SFY    2010 — 2015                    226
                    Treatment            October 1, 2016 — March 31, 2017              299
           III
                    Comparison                   SFY 2010 — 2015                       299
                    Treatment           April 1, 2017   —
                                                            September 30, 2017         409
          IV
                    Comparison                   SFY    2010   —   2015                409
                    Treatment         October 1, 2015 — September 30, 2017        1,058
        Total
                    Comparison                   SFY 2010 — 2015                      1,058


       Unless otherwise specified, outcome measures are examined at or within six and
twelve months post-referralto Safe at Home. For this report, six and twelve month

                                                                                                           51
Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057524
  Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 2 of 65 PageID #: 2420




                                                                                                     Sa   eat Home   Blest Vir inia



   outcomes are analyzed foryouth in Cohorts and II; given the amount of time which has
                                                             I




   elapsed for youth in Cohort III, the analysis is limited to six month outcomes.

                      Youth Placement Changes


         Table 5 examines the placement of Safe at Home youth from Cohorts through                   I               III

   when they were referred to the program and six months later.


                Table 5. Safe at Home Youth Placements at Referral and Six Months
                                                           Cohort    I


                                                         Placement after Six Months
                    Out-of-
 Placement                            In-State                                  Family
                    State                                        Emergency                                    Total at
 at Referral                          Congregate                                Foster       Home
                    Congregate                                   Shelter                                      Referral
                                      Care                                     Care
                    Care
Out-of-State
Congregate              10                                                                      13
Care
In-State
Congregate                                                                                      20
Care
Emergency
Shelter
Family
Foster Care
Home                                                                                            32                     48
Total at Six
                         17                  25                                                 66                    124
Months
                                                          Cohort     II

                                                          Placement at Six Months
 Placement
                    Out-of-           In-State                   Emergency      Family                               Total at
 at Referral                                                                                 Home
                    State             Congregate                 Shelter        Foster                               Referral

    At six months   there were three youth   in   detention and two youth with a status of "runaway" from Cohort           I.



                                                                                                                                52
   Semi-Annual Progress Report — October 31, 2017




                                                                                                                                      D 057525
  Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 3 of 65 PageID #: 2421




                                                                                                        Sa   eat Home   Blest Vir inia



                Table 5. Safe at Home Youth Placements at Referral and Six Months
                 Congregate      Care                        Care
                 Care
Out-of-State
Congregate                                                                                             12                     18
Care
In-State
Congregate                                     26                                                      38                     74
Care
Emergency
                                                                                                                              18
Shelter
Family
Foster Care
Home                                                                                                   87                   105
Total at Six
                                                46                 14                                144                    226
Months
                                                          Cohort   II I

                                                          Placement at Six Months
                    Out-of-
 Placement                            In-State                                      Family
                    State                                    Emergency                                                  Total at
 at Referral                          Congregate                                    Foster        Home
                    Congregate                               Shelter                                                    Referral
                                      Care                                          Care
                    Care
Out-of-State
Congregate
Care
In-State
Congregate                                                                                            44                      62
Care
Emergency
Shelter
Family
Foster Care


    At six months   there was one youth   in   detention and four youth with   a   status of "runaway" from Cohort II.

                                                                                                                                   53
   Semi-Annual Progress Report — October 31, 2017




                                                                                                                                         D 057526
   Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 4 of 65 PageID #: 2422




                                                                                                     Sa   eat Home   Blest Vir inia



                  Table 5. Safe at Home Youth Placements at Referral and Six Months
 Home                                            30                                   6            159                     207

 Months'0
 Total at Six
                                                                                    21             216                    299


             When looking at the placement changes of Safe at Home youth, fewer were in
    congregate care and more were living at home six months post-referral in all three cohorts.
    For Safe at Home youth in Cohorts and II who began in congregate care, only one-third were
                                                   I




    living in congregate care six months after referral and this proportion was further reduced
    for youth in Cohort III (16%).


           Conversely, one in four of the treatment youth from Cohort who were living at   I



    home at the time of referral were in congregate care six months later, as were both of the
    youth referred while in a foster home. The results show some improvement for Safe at
    Home youth from Cohorts II and III with only one in six youth on average who started in their
    home or in a foster home placement living in a congregate setting six months later.


           Table 6 examines the placement changes one year following referral to Safe at Home
    for youth in Cohorts and II.
                             I




                Table 6. Safe at Home Youth Placements at Referral and Twelve Months
                                                            Cohort   I


                                                            Placement at Twelve Months
  Placement at             Out-of-State           In-State                                Family
                                                                     Emergency                                           Total at
     Referral              Congregate             Congregate                              Foster     Home
                                                                     Shelter                                             Referral
                           Care                   Care                                    Care
Out-of-State
                                                                                                                             30
Congregate Care
In-State
                                                                                                                             39
Congregate Care
Emergency Shelter
Family Foster Care


     At six months   there were two youth   in   detention and one youth with a status of "runaway" from Cohort III.

                                                                                                                               54
    Semi-Annual Progress Report — October 31, 2017




                                                                                                                                      D 057527
   Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 5 of 65 PageID #: 2423




                                                                                               Sa   eat Home   Blest Vir inia



                Table 6. Safe at Home Youth Placements at Referral and Twelve Months
Home                                                                                  1             31                 48
Total at Twelve
                                14                  22                                              70                124
Months
                                                         Cohort   II

                                                           Placement at Twelve Months
  Placement at           Out-of-State           In-State                          Family
                                                                   Emergency                                       Total at
     Referral            Congregate             Congregate                        Foster       Home
                                                                   Shelter                                         Referral
                         Care                   Care                              Care
Out-of-State
                                                                                                    12                 18
Congregate Care
In-State
                                                    18                                              37                 74
Congregate Care
Emergency Shelter                                                                                                      18
Family Foster Care
Home                                                23                                              71                105
Total at Twelve
                                19                  49                               19         127                  226
Months"

            As might be   expected, the trends in both directions continued at the 12-month point,
    but the changes were not large. Most of the effects in both directions appear to occur within
    the first six months.

           Contrasting the placement changes of youth in the comparison groups to those in the
    treatment groups offers an additional opportunity to assess the impact of Safe at Home.
    Figure 9 compares the placements of Safe at Home youth with the corresponding
    comparison youth for Cohort at referral and at six and twelve months following referral.
                                            I




     At twelve months, there was one youth in detention and three youth with a status of "runaway" from Cohort I.
      At twelve months, there were two youth in detention, one youth in transitional living and three youth with a
    status of "runaway" from Cohort   II.



                                                                                                                         55
    Semi-Annual Progress Report — October 31, 2017




                                                                                                                                D 057528
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 6 of 65 PageID #: 2424




                                                                                                  Sa   eat Home   Blest Vir inia




                    Figure 9. Percentage of Youth by Placement Type at Referral and Six and 12
                                          Months Post Referral - Cohort I
  70

  60

  SO


  40

  30

  20

  10



             ~o                           .
                                              00                       o
       (IP           ~Q                               e'a
                    co                             g(          0                             g(
  oo              o~                                                                     +e
               o                                                                         0


                                         ~ Referral     ~ Six Months       ~ 12 Months



             Both the treatment and comparison groups experienced reductions in congregate
care placements (in-state [IS] and out-of-state [OOS]) between referral and six and twelve
months. The reductions in congregate care placement were more dramatic for Safe at Home
youth at six months than for comparison youth, but this trend reversed at twelve months. In
regard to youth living at home, both treatment and comparison groups experienced
increases at six and twelve months, with a more substantial increase witnessed for Safe at
Home youth at six months. At twelve months the percentage increase of youth living at
home was more prominent for youth in the comparison group (44% increase for Safe at
Home youth and 82% increase for comparison youth).


       Similar to Figure 9, Figure 10 compares the placements of Safe at Home youth with
the corresponding comparison youth at referral and at six and twelve months following
referral for youth in Cohort       II.




                                                                                                                            56
Semi-Annual Progress Report — October 31, 2017




                                                                                                                                   D 057529
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 7 of 65 PageID #: 2425




                                                                                                 Sa   eat Home       Blest Vir inia




                Figure 10. Percentage of Youth by Placement Type at Referral and Six and 12
                                      IVlonths Post Referra'I - Cohort II


  60

  50




  3D


  2D




                                                  II ~ I ~                       III III
                      o(                           Q             o               e                ~C             ,   co
                 gQ
                (o
                                                  ~('(  cQ            s(
                                                                           ~(C
                                                                                          (o
                                                                                            +e
                                                                                                         (o
  oo       oo                                                                        Qs                ~C
                                                                                                  @o


                                     ~ Referral   ~ Six Months       ~ 12 Months




        Even with a small percentage of Cohort II's  treatment and comparison youth being in
an out-of-state congregate care placement at referral, the comparison group experienced no
reduction at six months but Safe at Home youth had a 63 percent decrease in youth living in
out-of-state congregate care. However, the same percentage of Safe at Home youth were
living in out-of-state congregate at twelve months as they were at the time of referral while
a smaller percentage of comparison youth were living in out-of-state congregate care twelve
months later. Both treatment and comparison groups had reduced percentages of youth
living in in-state congregate care at six and twelve months. At six months, the percentage
decrease was more substantial for Safe at Home youth, but the opposite was true at twelve
months.


        Figure 11 compares the treatment and comparison group placements for Cohort                                       III   at
referral and six months after referral.




                                                                                                                                     57
Semi-Annual Progress Report — October 31, 2017




                                                                                                                                          D 057530
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 8 of 65 PageID #: 2426




                                                                                                 Sa   eat Home   Blest Vir inia




                  Figure   ll. Percentage of Youth by Placement Type at Referral and Six and 12
                                         IVlonths Post Referral - Cohort         III


  70

  60

  SO


  40




  1D

        Sa SS                                        aS a                        SI Sa
                        o(                            Q           o              e                ~('            co
                   gQ
                  (o
                                                  ~('(       cQ       s(
                                                                           ~(e
                                                                                          (o
                                                                                            +e
                                                                                                         (o
  OO
             QQ                                                                      Q(                 ~C
                                                                                                  @o


                                                ~ Referral   ~ Six Months




      Overall, Safe at Home youth from Cohort III displayed more positive placement
changes at six months than did youth in the comparison group. There was a smaller
proportion of Safe at Home youth in out-of-state congregate care at six months, whereas the
comparison population actually experienced a slight increase. Safe at Home youth had a 38
percent reduction in in-state congregate care placements at six months and the comparison
group only had an eight percent decrease. Both treatment and comparison groups had a
higher percentage of youth living at home at six months, although the degree of change was
small for both groups. Placement change results for Cohort III are similar to the first two
cohorts, with Safe at Home youth showing greater improvements at six months.


        looking at the overall statistical significance of youth placement changes at six and
        In
twelve months for all three cohorts'reatment and comparison groups, Safe at Home youth
performed better on all but one measure. Cohort II's treatment group had fewer youth in
out-of-state congregate care at a statistically significant rate (p&.01) and the same was true
for in-state congregate care at six months for Cohort II (p&.05) and Cohort III (p&.01).
However, at twelve months Cohort I's comparison group had more youth at home at a
statistically significant rate (p&.05).
                                                                                                                           58
Semi-Annual Progress Report — October 31, 2017




                                                                                                                                  D 057531
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 9 of 65 PageID #: 2427




                                                                                Sa   eat Home   Blest Vir inia




                Congregate Care

        Another way to evaluate the impact of preventing placement into congregate care is
to simply compare the results for youth in the treatment cohorts with those in the
comparison cohorts who were in a lower level of care at the time of referral. The placement
settings of youth placed in lower levels of care, i.e., their own homes, family foster care or an
emergency shelter, were examined at six and twelve months following referral (Table 7). At
six months, a higher percentage of youth in the treatment group from Cohorts and III were
                                                                                     I



placed in congregate care as compared to youth in the comparison groups. However, at six
months a smaller percentage of Safe at Home youth in Cohort II had experienced an initial
congregate care placement at a statistically significant rate (p&.05) compared to youth in the
comparison group. At twelve months, a higher proportion of Safe at Home youth from
Cohorts and li had moved to congregate care than did youth in the comparison group,
         I




though the margin was smaller between the treatment and comparison groups for youth in
Cohort II (but not at a statistically significant rate).


        Table 7. Percentages of Youth from Lower Levels of Care to Congregate Care
                                   Number
                                                    Percent in              Percent in
                                  Referred at
   Cohort          Group                         Congregate Care at      Congregate Care at
                                    a Lower
                                                     6 Months               12 Months
                                      Level
                Treatment               55              29%                      29%
                Comparison              55              25%                      16ol
                Treatment              134              13%                      29%
                Comparison             119              24%                      20%
                Treatment              226              16%
                Comparison             212              13%


        Table 8 displays the results for youth in which sufficient time had passed since having
exited to a lower level of care from a congregate care setting to measure re-entry into
congregate care. A smaller proportion of youth from Cohort I's treatment group were in
congregate care six months following discharge to a lower level of care than there was in the
comparison group, but the opposite was true at twelve months (statistically significant at
twelve months at p&.01). For Cohort II, more Safe at Home youth had re-entered congregate
                                                                                                          59
Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057532
     Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 10 of 65 PageID #: 2428




                                                                                             Sa   eat Home   Blest Vir inia



         care at six months than did youth in the comparison group. None of the six month results
         were statistically significant.


                                        Table 8. Rate of Congregate Care Re-Entry
                                Number of Youth                                  Number of Youth
                                                                                                                   Percent of
                               Moved to Lower Level             Percent of       Moved to Lower
                                                                                                                    Re-Entry
Cohort          Group              of Care From                 Re-Entry at     Level of Care From
                                                                                                                     at 12
                                Congregate Care at 6            6 Months        Congregate Care at
                                                                                                                    Months
                                          Months                                    12 Months
            Treatment                       35                     29%                  28                             43%
            Comparison                      38                     39%                                                 13%
            Treatment                                              39%
            Comparison                      79                     30%


                 While Safe at Home youth seem more likely to enter congregate care than their
         historical comparisons, they spend much less time in those settings. Table 9 identifies the
         average number of days youth spent in congregate care. Safe at Home youth from all three
         cohorts spent fewer days in congregate care within six months of referral than youth from
         the corresponding comparison groups. The same was true at twelve months for Safe at
         Home youth in Cohorts and II. All results were statistically significant (all at p&.01).
                                    I




                  Table 9. Average Length of Stay in Congregate Care           ithin 6 and 12 Months           I
                                                                                                              rl
                                                   Average Days in               Average Days in
                 Cohort         Group              Congregate Care            Congregate Care ithin
                                                    ithin 6 Months                 12 Months
                             Treatment                    100                          168
                             Comparison                   156                          229
                             Treatment                    85                           145
                             Comparison                   125                          224
                             Treatment                    61
                             Comparison                   128


                          Home Counties


                                                                                                                       60
         Semi-Annual Progress Report — October 31, 2017




                                                                                                                                D 057533
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 11 of 65 PageID #: 2429




                                                                                             Sa   eat Home    A/est Vir inia



        Another goal of Safe at Home is to increase the number of youth living in their home
 communities. To measure the extent to which this goal has been achieved, movements of
 youth leaving their home counties and returning to them are examined at six and twelve
 months post-referral; these results'" are provided in Table 10. The overall percentages of
 county movement in both directions, positive and negative, were higher for the treatment
 group, which may indicate that closer attention is being paid to youth in Safe at Home.

                                   Table 10. Youth County Movements
                                           Percent at 6          Percent at 12
              Cohort          Group
                                             Months                Months
                                From Home-County to Out-of-County
                           Treatment           31%                   30
                           Comparison                  20%                          15%
                           Treatment                    18%                         26%
                           Comparison                   21%                         16%
                           Treatment                    17%
                 III
                           Comparison          14%
                               From Out-of-County to Home-County
                           Treatment                   61%                          66%
                           Comparison                  30%                          63%
                           Treatment                   61%                          59%
                           Comparison                  37%                          56%
                           Treatment
                           Comparison                  42%


         At six months, a higher proportion of Safe at Home youth from Cohorts and       had      I     III

 moved out of their home counties than did youth from their corresponding comparison
 groups. The opposite was true at six months for Safe at Home youth in Cohort II, with a
 smaller proportion of Safe at Home youth moving out-of-county than their comparison
 counterparts. At twelve months, a higher percentage of Safe at Home youth from Cohorts                             I




 11
   Instances where youth move out-of-county because of placement with a parent or relative foster placement are
 not included in the analysis, as these are more ideal settings for youth to achieve permanency than merely living
 within the home-county.



 Semi-Annual Progress Report — October 31, 2017




                                                                                                                               D 057534
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 12 of 65 PageID #: 2430




                                                                                   Sa   eat Home   Blest Vir inia



 and   II   had moved out-of-county. However, none of these results was statistically significant.


            the other hand, at both six and twelve months and for all three cohorts, Safe at
             On
 Home youth returned to their home-counties more often than did comparison youth. These
 results were statistically significant for all three cohorts at six months (all at p&.01).


                    Foster Care


       Safe at Home has two goals related to foster care (understood as any out-of-home
 placement). The first is to reduce the percentage of youth who need placement outside the
 home, and the second is to reduce the percentage of youth who re-enter following discharge
 to their homes. Table 11 examines the initial entry into foster care following referral for
 youth who were referred while in their own homes. The percentage of youth with initial
 foster care entries at six months was higher for Safe at Home youth in Cohorts and III. A
                                                                                        I



 smaller percentage of Safe at Home youth from Cohort II had initial foster care entries at six
 months than did their comparison counterparts. At twelve months post-referral, a higher
 proportion of Safe at Home youth from Cohorts and II had experienced an initial entry into
                                                       I




 foster care than did youth in the comparison groups. Again, however, none of these results
 was statistically significa nt.


                                  Table 11. Initial Foster Care Entries
                                          Number of        Percent ith      Percent ith
                                            Youth          Initial Foster   Initial Foster
               Cohort        Group
                                           Home at         Care Entry at    Care Entry at
                                           Referral          6 Months        12 Months
                          Treatment                            33%               35%
                          Comparison              47           23%               13%
                          Treatment           105              15%               31%
                          Comparison              93           26%               16%
                          Treatment           207              23%
                          Comparison          192              15%


        The rate at which youth re-entered foster care at six and twelve months following
 discharge to their home was also calculated (Table 12). For all three cohorts, the percentage

                                                                                                             62
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                    D 057535
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 13 of 65 PageID #: 2431




                                                                                           Sa   eat Home   Blest Vir inia



 of Safe at Home youth re-entering foster care at six months post-discharge was greater than
 that of comparison youth. These results were statistically significant for Cohort II at p&.01. At
 twelve months, a higher proportion of Safe at Home youth from Cohorts and II had re-I




 entered foster care following discharge.

                                 Table 12. Rate of Re-Entry into Foster Care
                                   Rate of Foster Care Re-Entry      Rate of Foster Care Re-Entry %
 Cohort          Group
                                          %   at 6 Months          kc              at 12 Months
             Treatment                            14%                                    18%
              Comparison                          8%                                     11%
             Treatment                            28%                                    21%
              Comparison                          11%                                    14%
             Treatment                            18%
              Comparison                          13%


                 Maltreatment

       The initiative aims to increase youth safety by demonstrating decreased rates of
 maltreatment/repeat maltreatment. Table 13 displays the number of youth with a
 maltreatment referral subsequent to referral to Safe at Home and the number for which that
 referral led to a result of substantiated maltreatment. Within six (Cohorts I, II and III) and
 twelve months (Cohorts and II) Safe at Home youth had fewer maltreatment referrals.
                             I



 These results were statistically significant for Cohort at six and twelve months (p&.05 and
                                                             I



 p&.01, respectively), for Cohort lii at six months (p&.01) and for Cohort II at twelve months
 (p&.05). There were no cases of substantiated maltreatment within six or twelve months for
 any youth in either the treatment or comparison groups.


                Table 13. Number of Youth with a New Referral or Substantiation
                                       Referral                         Referral
                                                    Substantiation                       Substantiation
                                         ithin                            ithin
     Cohort          Group                               ithin 6                                ithin 12
                                          6                               12
                                                        Months                              Months
                                       Months                           Months
                  Treatment
                  Comparison                                              14

                                                                                                                     63
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                            D 057536
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 14 of 65 PageID #: 2432




                                                                                              Sa   eat Home   Blest Vir inia



                 Table 13. Number of Youth with a New Referral or Substantiation
                                      Referral                              Referral
                                                     Substantiation                       Substantiation
                                        ithin                                 ithin
      Cohort          Group                                ithin 6                                 ithin 12
                                           6                                   12
                                                         Months                                Months
                                       Months—                          —   Months—
                   Treatment              16                                   19
                   Comparison             23                                   35
                   Treatment
                   Comparison             35


                  Youth Well-Being


        The CANS tool provides an assessment of youth's strengths and needs which is used
 to support decision making, facilitate service referrals and monitor the outcomes of services
 received. By utilizing a four-level rating system (with scores ranging from 0 to 3) on a series
 of items used to assess specific domains, such as Child Risk Behaviors or Life Domain
 Functioning, the CANS helps LCA wraparound facilitators and DHHR caseworkers to identify
 needs/actionable items (i.e., those with a score of 2 or 3), indicating where attention should
 be focused in planning with the youth and family.


        Wraparound facilitators from the LCAs are responsible for administering the CANS
 assessments to youth in the program. Once the assessments are completed, they are to be
 entered into the online WV CANS. As noted earlier, youth in the program are supposed to
 receive an initialCANS assessment within 30 days of referral"'nd subsequent CANS are to
 be performed every 90 days thereafter.


         A  total of 367 Safe at Home youth had at least two CANS assessments completed, i.e.,
 an initial CANS and at least one subsequent CANS. There are no CANS available to compare
 to youth in the comparison groups, thus limiting the analysis to only youth in Safe at Home.
 For the purpose of this report, the results of the initial CANS assessments for youth from
 Cohorts and li are compared to those at six and twelve months post-initial CANS to measure
           I




 progress while in the program, with the results limited to six months for youth in Cohort III.

   The standard for completing the initial CANS assessment was originally within 14 days of referral, however this
 timeframe has been extended to 30 days as of a June 2017 policy change.

                                                                                                                        64
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                               D 057537
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 15 of 65 PageID #: 2433




                                                                                Sa   eat Home   Blest Vir inia



 Progress    measured by the extent to which scores have improved, meaning
            is
 needs/actionable items have been reduced over time. As shown in Table 14, CANS
 assessments available for analysis become more limited with the passage of time. This is due
 to a variety of factors, including: inappropriate referral (for example, youth may not meet
 the age requirement for Safe at Home), youth placements into a detention center, or cases
 which close prior to six months because families decline participation or there is an inability
 to secure placements for youth.


            Table 14. Number of Youth        ith CANS Assessments Available for Analysis
                                              Cohort   I        Cohort   II          Cohort      III

  Number of Youth with an
                                                                   167                   209
  Initial CANS Assessment
  Number of Youth with a Six
                                                  51                89                    42
  Month Follow-Up CANS
  Number of Youth Discharged
  Before a Six Month Follow-Up                    25                25                    17
  CANS can be Performed
  Number of Youth Where
  Enough Time Has Passed       g
  No Six Month CANS Was
  Performed
  Number of Youth with a 12
                                                  22                19
  Month Follow-Up CANS
  Number of Youth Discharged
  Before a 12 Month Follow-Up                     50                29
  CANS can be Performed
  Number of Youth Where
  Enough Time Has Passed       g
  No 12 Month CANS Was
  Performed


         Table 15 provides an overview of the percentage of youth with at least one need item
 selected by the various domains at entry into the program. For a closer look at the needs on
 specific items within each domain, please see Appendix E.


                                                                                                          65
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057538
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 16 of 65 PageID #: 2434




                                                                                 Sa   eat Home   Blest Vir inia



 Table 15. Percentage of Youth with an Actionable Item/Need on the Initial CANS Assessment
      CANS Domain              Cohort I N=86 — Cohort II N=167             Cohort III N=209
 Child
 Behavioral/Emotional                      81%                  77%                         69%
 Needs
 Child Risk Behaviors                      48%                  43%                         38%
 Life   Domain Functioning                 91%                  90%                         90%
 Trauma Stress Symptoms                    48%                  44%                         28%


         Across all three Cohorts, 90 percent of the youth had at least one actionable item in
 the Life Domain Functioning domain followed by 76 percent of the youth in the
 Behavio ra I/Em otiona Needs d orna in.
                         I




       Table 16 shows the percentage of youth who had a six or twelve month follow up
 CANS and who also reduced at least one need in the domain (Le., at least one item in the
 domain had gone from actionable to non-actionable or was no longer considered a need).


Table 16. Percentage of Youth with a Need on the Initial CANS         ho Improved Scores on a 6 or
                                12 Month Subsequent CANS
                                            Youth with Improved            Youth with Improved
            CANS Domain                     Scores 6 Months Post-         Scores 12 Months Post-
                                                 Initial CANS                   Initial CANS
                                                  Cohort   I


Child Behavioral/Emotional
                                                      51%                             89%
Needs
Child Risk Behaviors                                  46%                             71%
Life   Domain Functioning                             60%                             90%
Trauma Stress Symptoms                                40%                             79%
                                                  Cohort   II

Child Behavioral/Emotional
                                                      59%                             71%
Needs
Child Risk Behaviors                                  63%                             100%
Life   Domain Functioning                             68%                             81%


                                                                                                           66
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057539
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 17 of 65 PageID #: 2435




                                                                                 Sa   eat Home   Blest Vir inia



Table 16. Percentage of Youth with a Need on the Initial CANS         ho Improved Scores on a 6 or
                                12 Month Subsequent CANS
                                            Youth with Improved            Youth with Improved
            CANS Domain                     Scores 6 Months Post-         Scores 12 Months Post-
                                                 Initial CANS                   Initial CANS
Trauma Stress Symptoms                                 60%                            55%
                                                  Cohort   II I

Child Behavioral/Emotional
                                                       63%
Needs
Child Risk Behaviors                                   63%
Life   Domain Functioning                              74%
Trauma Stress Symptoms                                 58%


           Looking at the domain which showed the most need upon initial assessment, i.e., Life
 Domain Functioning, 60 percent of the youth from Cohort showed a reduction in at least
                                                                  I



 one item at six months; the same was true for 68 percent of youth in Cohort II and 74
 percent of youth in Cohort III. At twelve months, the reduction in need in the Life Domain
 Functioning domain showed a marked improvement with 90 percent of Cohort and 81      I




 percent of Cohort II youth having improved their scores within the domain. Overall, the
 greatest need reduction was evident in Life Domain Functioning (with the exception of
 Cohort II at twelve months, where the greatest reduction was in Child Risk Behaviors),
 suggesting that while these are the most common needs identified, they are also the ones in
 which the program has been able to address most effectively.


                  Family Functioning


       Progress in family functioning was analyzed by looking at the Family Functioning
 domain of the CANS which is also broken into specific items within the domain (Table 17).


       Table 17. Number of Youth      ith Improved Scores in the Family Functioning Domain at
                                            6 8 12 Months




                                                                                                           67
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057540
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 18 of 65 PageID #: 2436




                                                                                    Sa   eat Home   Blest Vir inia



                                                     Number of                           Number of
                     Number        Number of                         Number of
                                                     Youth ith                           Youth ith
                     of Youth      Youth ith                         Youth ith
                                                      Improved                            Improved
      CANS               ith       a 6 Month                         a 12 Month
                                                       Scores 6                           Scores 12
      Items          Need on        CANS L                             CANS   8L
                                                      Months                              Months
                      Initial       Need on                            Need on
                                                     After Initial                       After Initial
                      CANS        Initial CANS                       Initial CANS
                                                           CANS                             CANS
                                                  Cohort    I


   Physical
   Health
   Mental
   Health
   Substance
   Use
   Family
                                        17                   10
   Stress
   Reside ntia   I




   Stability
   Total               28               18
                                                  Cohort   II

   Physical
                       15
   Health
   Mental
   Health
   Substance
   Use
   Family
   Stress
   Residentia    I

                       10
   Sta bility
   Total               44              23
                                                  Cohort   II I

   Physical
   Health

                                                                                                              68
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                     D 057541
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 19 of 65 PageID #: 2437




                                                                                       Sa   eat Home   Blest Vir inia



   Table 17. Number of Youth          ith Improved Scores in the Family Functioning Domain at
                                            6 8 12 Months
                                                  Number of                                 Number of
                    Number         Number of                      Number of
                                                  Youth ith                                 Youth ith
                    of Youth       Youth ith                      Youth        ith
                                                   Improved                                  Improved
      CANS              ith        a 6 Month                      a 12 Month
                                                    Scores 6                                 Scores 12
      Items         Need on         CANS L                          CANS       L
                                                    Months                                   Months
                     Initial        Need on                         Need on
                                                  After Initial                             After Initial
                      CANS        Initial CANS                    Initial CANS
                                                     CANS                                      CANS
   Mental
   Health
   Substance
   Use
   Family
                       31
   Stress
   Residential
                       16
   Sta bility
   Total               41


           Family Stress was identified as the most common need item for youth in all three
 cohorts on the initial CANS, followed by Residential Stability for Cohorts and III and Physical
                                                                                   I



 Health for Cohort II. By six months, 59 percent of the youth in Cohort saw a reduction in
                                                                           I




 Family Stress; the same was true for 40 percent of youth in Cohort II and 64 percent in
 Cohort III.


         The numbers of youth with assessments available for analysis at twelve months are
 limited. However, of the seven Cohort youth who had identified Family Stress as a need on
                                             I




 the initial CANS and had a twelve month follow-up, six no longer had Family Stress identified
 as a need at twelve months; this was the case for one of three Cohort II youth at twelve
 months.


                  Youth Educational Functioning


        Interviews with youth, parents, wraparound facilitators and caseworkers from the 40
 selected fidelity cases were used to explore improved educational functioning. A total of 79
                                                                                                                 69
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                        D 057542
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 20 of 65 PageID #: 2438




                                                                                 Sa   eat Home   Blest Vir inia



 stakeholders were interviewed and all provided information on youth progress and
 challenges related to education. This section of the report provides a summation of their
 responses.


          Youth from all but two cases were enrolled in school for the fall 2018 semester. For
 the two youth who were not enrolled, one had run away and the other was planning to sign
 up for the GED. In a third case the youth, the parent and facilitator reported that the youth
 was advocating to drop out and his/her status was currently undecided. Youth from
 approximately half the cases were attending (or set to attend in the fall) school in some form
 of an alternative learning environment. Some examples of alternative learning included at
 home/online education, vocational/technicalschooling and military based academies.

         Youth from all but a few cases were in the appropriate grade level for their age. A few
 youth had individual education plans (IEPs) to address academic challenges and learning
 deficiencies. For youth that were not able to keep up with their grade level, parents provided
 reasons as to why this is the case, including a lack of effort by the youth, lack of placement
 stability, behavioral issues, drugs, poor peer associations and the parent not being strict
 enough. Stakeholders held mixed views as to how well youth were currently doing
 academically, leaning toward a little over half rating the youth's academic performance as
 goocl.


         Most youth were in different schools or different school settings than they were prior
 to Safe at Home involvement. Wraparound facilitators and caseworkers shared that changes
 in school settings were most often the result of youth placement changes or youth needs
 which necessitated moves to new schools (or at least new school settings) as a way to
 address those concerns.

          Afew parents, facilitators and caseworkers reported that the Safe at Home team's
 decision to change the youth's learning environment had resulted in improved grades. This
 sentiment was echoed by a few wraparound facilitators with one providing the following
 example, "[The youth] despised science, but went to vo-tech and got very involved with it.
 [S/he] does better in smaller class settings where they are more hands on with the work.
 Now [s/he] actually enjoys learning and went from being in danger of failing in [the public
 school setting] to a 3.0 at vo-tech." In cases where youth were not doing well in academic
 achievement, wraparound facilitators from nearly all of those cases reported that this was

                                                                                                           70
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057543
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 21 of 65 PageID #: 2439




                                                                                Sa   eat Home   Blest Vir inia



 due to youth refusal to participate and complete the work. In a couple of cases behavior
 issues at school and skipping school were identified as the causes of poor grades. In only one
 or two cases were challenges with learning the material identified as the cause of poor
 grades.


         Interviewees were asked how well youth were doing in regard to their peer
 relationships and responses across stakeholders were evenly split, with half reporting
 positive and the other half reporting negative peer relationships. One parent shared his/her
 frustration stating, "[S/he] can form bonds with teachers, but doesn't form bonds with age
 appropriate peers. [S/he] makes friends, but [s/he] steals and is clingy. In three days, the
 friendship is over." When youth struggled with peer relationships, the most common reason
 identified was inappropriate relationships with peers via hanging around bad influences or
 not understanding appropriate boundaries. In a few cases stakeholders reported that poor
 peer relationships were attributed to the youths'eneral challenge with social skills.

          Most youth were not involved in extra-curricular school activities. Wraparound
 facilitators indicated this was primarily due to youth refusing to participate or having no
 interest in any of these activities and/or youth having gotten in trouble in school or having
 grades too low to permit participation. Those youth who did participate in school activities
 were most often involved in sports followed by band/choir, volunteer groups and military
 oriented groups such as the Junior Reserve Officer Training Corps (JROTC).

         Prior to Safe at Home, most youth had a history of school suspensions and in a couple
 cases, expulsions. Parents reported some examples of what caused these disciplinary
 actions, including skipping school, fighting with peers and vandalizing. Wraparound
 facilitators and youth from nearly all cases reported marked improvement in youth
 involvement with disciplinary actions at school, yet caseworkers and parents were almost
 evenly split as to whether positive change had been evidenced. One facilitator witnessed the
 change in a youth, stating, "When it clicked for [him/her] that [his/her] peers were the
 source of negativity in [his/her] life, [s/he] stopped getting in trouble in and out of school
 because [s/he] stopped hanging around them. In the beginning, got called over three times
                                                                   I



 due to police being involved because of fighting... this doesn't happen at all anymore."


                 Summary of Outcome Evaluation Results



                                                                                                          71
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057544
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 22 of 65 PageID #: 2440




                                                                                Sa   eat Home   Blest Vir inia



         Overall, Safe at Home outcomes generally followed an interesting pattern, where Safe
 at Home youth do better than comparison groups for the first six months, but these
 successes have dissipated by twelve months. As the evaluation continues it will be important
 to understand what is happening with Safe at Home cases between six and twelve months
 that is potentially causing this change. This trend is especially apparent in Cohort II,
 indicating a need for further exploration as to what makes this group different in comparison
 to the others. As noted in the process section, the overall Safe at Home population appears
 to be changing drastically with each cohort. Most notably, the population has become
 increasingly prevention based/focused as time goes on. This is one area where exploration
 will begin.


          Safe at Home youth from all three cohorts spent fewer days in congregate care within
 six and twelve months of referral and all congregate care length of stay results were
 statistically significant. These results indicate that while Safe at Home youth may have more
 instances of "relapse" which lead to congregate care entry and re-entry, more work is being
 done to ensure that Safe at Home youth do not spend an excessive amount of time in these
 placement settings and are stepped down to lower levels of care as soon as feasibly possible.

         At six and twelve months a      greater proportion of Safe at Home youth from all three
 cohorts had returned to their home-counties than did comparison youth (results were
 statistically significant for all three cohorts at six months). Safe at Home youth also had
 higher percentages of overall movement in both directions than did comparison youth,
 indicating that more active work is being done on Safe at Home cases and placement options
 are more readily explored.


         Within six and twelve months Safe at Home youth had fewer maltreatment referrals.
 These results were statistically significant for Cohort at six and twelve months, Cohort III at
                                                       I



 six months and Cohort II at twelve months. There were no cases of substantiated
 maltreatment within six or twelve months for any youth in any of the treatment or
 comparison groups. It is possible that the Safe at Home model's emphasis on youth and
 family strengths has shifted caseworker and service provider decision-making, where they
 may be more prone to identify protective factors in families which mitigate risk and thus
 eliminate the need to file reports.


 Cost Evaluation Results:

                                                                                                          72
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057545
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 23 of 65 PageID #: 2441




                                                                                Sa   eat Home   Blest Vir inia




         The cost evaluation is used to determine whether Safe at Home West Virginia is more
 effective and more efficient from a cost perspective than traditional methods used in West
 Virginia's casework.


         Four research questions guide the evaluation of costs.


                     ~   Are the costs of providing the Waiver services to a youth and family
                          less than those provided before the Waiver demonstration?
                     ~    How does Safe at Home alter the use of federal funding sources as well
                         as state and local funds?
                     ~   What   is the cost effectiveness of the program?
                     ~    Is the project cost neutral?


         The cost analysis for this reporting period focuses on the costs of out-of-home care
 and fee-for-services costs, comparing costs incurred for youth in the treatment groups to
 those in the comparison groups for Cohorts and II. It also provides a glimpse of the
                                                  I




 contracted costs for services provided by the wraparound providers.

         When costs were first examined, a daily rate for room and board expenditures were
 developed using costs incurred by youth in Cohort I's comparison group. The cost of
 providing out-of-home care to the youth in the comparison cohort was calculated, limiting
 the cost to the first 365 days of substitute care for those who remained out of the home
 longer than one year following the date they qualified for inclusion in the comparison group.
 This limitation was applied to ensure that the same amount of time eligible for review of
 costs for the treatment group was applied equally to the comparison group. Those costs
 were then used to compute an average daily rate which will continue to be used for the cost
 evaluation going forward. With rates subject to change year to year, it is important that a
 standard rate be developed and applied to eliminate the impact of rate increases and thus
 avoid the inappropriate appearance of waiver costs being higher just because of rate
 increases.


         Usingthe data from the comparison cohort of youth matched to youth          in   the first
 treatment group, the following daily rates were determined.

                                                                                                          73
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057546
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 24 of 65 PageID #: 2442




                                                                                 Sa   eat Home   Blest Vir inia




                 Out of State Residential Care                        $ 242.24
                 InState Reside nti a Ca reI                          $ 147.77
                 Shelter Care                                         $ 164.26
                 The ra pe utic/S   pe   cia ized Care
                                               l                       $ 54.49
                 Preventive Care                                       $ 20.51


         Those rates were first applied to the number of days youth in the first treatment
 cohort were in substitute care, again limiting the analysis to the first year following
 enrollment in Safe at Home. The rates were also applied to the number of days youth in the
 second treatment and comparison cohorts were in out-of-home placement. As illustrated in
 Table 18, the Safe at Home West Virginia initiative generated a cost savings of over $ 720,000
 in costs for room and board for youth in the first treatment cohort and over $ 1.2 million for
 youth in the second treatment cohort. Overall, West Virginia has realized a cost savings of
 slightly more than $ 2 million in room and board expenditures. The largest savings is the
 result of reducing the time youth spend in out of state residential care, followed by a
 reduction in in-state residentialcare.


                          Table 18. Cost of Room and Board Payments
                                                   Comparison Group     Treatment Group
                                                        Cohort I
 Out of State Residential Care                        $ 1,520,061            $ 859,712
 In State Residential Care                              1,218,795            1,028,322
 Shelter Care                                             257,073              342,819
 Thera utic/S cia lized Care                               14,712               73,942
 Preventive Care                                           26,832                9,683
 Totals                                               $ 3,037,473          $ 2,314,478
                                                         Cohort II
 Out of State Residential Care                        $ 1,178,013             $ 331,384
 In State Residential Care                              2,823,589            2,124,194
 Shelter Care                                             470,441               788,941
 Therapeutic/Specialized Care                             133,936                82,934
 Preventive Care                                           54,741                52,280
 Totals                                               $ 4,660,720          $ 3,379,733


          Costs for fee-for-services (e.g., case management, maintenance, services) were also

                                                                                                           74
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057547
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 25 of 65 PageID #: 2443




                                                                                Sa   eat Home   Blest Vir inia



 examined to determine if Safe at Home was having a positive impact in reducing
 expenditures incurred by West Virginia to meet the needs of youth. With room and board
 costs lower for youth in the treatment groups, it is not surprising that other maintenance
 costs incurred to care for children removed from the home (e.g., transportation, clothing,
 school) are also lower than those incurred by youth in the comparison groups. Expenditures
 for "Other Approved Payments" were the primary reason the "Other" costs were higher for
 treatment youth in Cohort II in comparison to those in the comparison group.

                           Table 19. Cost of Fee-for-Service Payments
                                         Comparison Group               Treatment Group
                                                  Cohort I
 Case Mana ement                                     $ 6,053                   $ 1,218
 Assessments                                           5,028                    6,390
 Services                                            45,544                     1,184
 Maintenance Costs                                  133,821                    85,712
 Inde endent Livin                                   11,256                     1,776
 Su   rvised Visitation                                1,720                    1,864
 Other                                                 4,872                    5,952
 Totals                                           $ 208,294                 $ 104,096
                                                  Cohort II
 Case Mana ement                                     $ 8,856                   $ 2,193
 Assessments                                         17,520                     5,056
 Services                                            38,831                     7,525
 Maintenance Costs                                   58,200                    62,959
 Inde endent Livin                                   24,485                     6,572
 Supervised Visitation                                 2,390                      560
 Other                                                 8,841                   21,115
 Totals                                           $ 159,123                 $ 105,980


         Contracted costs to provide wraparound services were also examined. A cost of $ 136
 per day is paid to wraparound providers to provide assessments, case management and
 supervision. Using the number of days youth were enrolled in Safe at Home West Virginia, a
 total of just under $ 13.8 million has been incurred to provide services to enrolled youth. The
 costs equate to an average cost of $ 39,367 per youth to date.




                                                                                                          75
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057548
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 26 of 65 PageID #: 2444




                                                                                 Sa   eat Home   Blest Vir inia



                              Table 20. Cost for raparound Services
                             Days in raparound                           Total         raparound
                                                      Cost Per Day
                            Care First 12 Months                                 Costs
 Cohort   I                         30,750                                   $ 4,182,000
 Cohort   II                        70,564              $ 136                  9,596,704
 Total                             101,314                                 $ 13,778,704


                 Summary of Cost Evaluation Results

        The program has generated a cost savings of $ 2 million in room and board costs and a
 savings of over $ 157,000 for fee-for-services for treatment youth in Cohorts and II. The
                                                                             I



 most significant portion of these savings can be attributed to the reduced time youth spend
 inout-of-state congregate care. As noted above, costs to contract with wraparound service
 providers averages $ 39,367 per youth. Additionally, a total cost of $ 13.8 million has been
 incurred to provide wraparound services for youth in Cohorts and II. However, some of the
                                                               I



 costs of wraparound services may be offset if caseworkers are spending less time on Safe at
 Home cases since wraparound facilitators are providing such intensive services for
 youth/families. At this point there does not appear to be a reliable way to determine
 whether that is the case.




                                                                                                           76
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057549
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 27 of 65 PageID #: 2445




                                                                             Sa   eat Home   Blest Vir inia



 V.    Recommendations & Activities Planned for Next Reporting Period

 West Virginia's Evaluator's Recommendations:

         Recommendation 1: Increase DHHR staff survey response rate. The DHHR survey
 response rate of only seven was alarmingly low. This was in spite of contacting all the
 appropriate community service managers to take the survey and forward it to their casework
 and supervisory staff. There was also follow up messaging from HZA and a deadline
 extension to try to increase the response rate.


        Recommendation 2: Further explore how to help youth/families build their natural
 support systems. Most youth/families either did not want to involve natural supports in the
 wraparound process or they did not believe they had any naturalsupports to involve. It
 would be beneficial for LCAs to emphasize to youth/families why natural supports are
 important to help them to build up supports, especially for post-wraparound involvement.

           Recommendation 3: Work with LCAs unable to meet the required timeframes for
 assessments and plans. One LCA fell largely short of meeting all required timeframes for
 assessments and plans, and as a whole, multiple LCAs struggled in meeting the required
 timeframe for initial wraparound plans. HZA is currently in the midst of completing fidelity
 reviews for each agency which the state plans to use to work directly with each LCA to come
 up with plans for improvement where necessary. The agency reviews followed by the
 collaborative work between the State and the LCAs will hopefully lead to better results on
 initial timeframes for next year's fidelity assessment.




                                                                                                       77
 Semi-Annual Progress Report — October 31, 2017




                                                                                                              D 057550
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 28 of 65 PageID #: 2446




                                                                               Sa   eat Home   Blest Vir inia



  West Virginia Activities Planned for Next Reporting Period:


       West Virginia will work with our evaluator and partners to plan for implementing
  recommendations as well as monitoring for any program or process improvements.

           provider agreements will be updated on March 31, 2018 bringing all Local
            All
  Coordinating Agencies for all 3 implementation phases into a uniform schedule for provider
  agreements.

         West Virginia will proceed with facilitation of the Applied Wraparound Training to all
  existing Wraparound Facilitators.


         West Virginia has developed a strategic work plan for further training and
  development of BCF and Partner staff regarding the administration and use of the WV CANS
  and the further development of WV CANS Advance CANS Experts (ACES) for technical
  assistance. We are seeing that WV CANS are being administered but many do not yet
  understand how to use the results in the treatment or case planning process for youth and
  families. We have identified the continuing need to develop experts that can provide
  technical assistance on an ongoing basis. Our goal is for WV CANS to be completed on all
  children with an open child welfare case and that the WV CANS will be used to determine
  the appropriateness of a referral to Safe at Home West Virginia and assist in guiding the
  intensity of services. Please refer to the attached Logic Model which is a fluid with changes
  being made as needed.


           mentioned previously, West Virginia is working with our partners in Positive
            As
 Behavioral Support Program. They are assisting us with engagement and ongoing trainings in
 using the MAPs process. "MAPs" refers to Making Action Plans. The training helps facilitators
 understand the MAPs process and details and how to conduct a MAP and integrate it into a
 Wraparound Plan. We are hopeful that these training will occur during the next reporting
 pef 1od.

      West Virginia will continue with the combined meetings with Judges as well as
 community pa rtners.




                                                                                                         78
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                D 057551
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 29 of 65 PageID #: 2447




                                                                                 Sa   eat Home       Blest Vir inia



         West Virginia will continue work on our sustainability plan as we prepare for transition
 out of the IVE Demonstration Waiver in 2019. At present West Virginia has a functioning
 workgroup that is focused on financial sustainability. This workgroup will continue with
 Technical Assistance through Casey Family Programs to determine and gather the necessary
 financial information to inform program decisions. During the first months of 2018 West
 Virginia will form other workgroups that can take the information from the Finance group as
 well as our evaluators and begin work on program decisions regarding sustainability. While the
 financial workgroup continues focus on different avenues of funding.




 NEXT STEPS:

 WEST VIRGINIA 5 EVALUATOR:


         HZA willreturn to West Virginia for a week during November 2017 to conduct the
  third round of process interviews to examine the strategic and practice changes that have
  occurred since the Phase III statewide roll out, learn about ongoing training in Phase and     I           II

  counties and new training in Phase III counties, and identify any successes or challenges
  with Safe at Home.


          Interviews will be conducted in a distribution of counties which rolled out during all
  three phases so that any differences in implementation and practice can be identified. The
  following stakeholders will be interviewed: central and regional office staff, county staff
  (i.e., caseworkers and/or supervisors), LCA staff (i.e., facilitators, supervisors and/or
  program managers) a nd judges.


        Additionally, in future reports HZA intends to further examine why outcomes appear
  to change between six and twelve months for youth in Safe at Home. There seems to be a
  trend where six month outcomes are more positive than those at twelve months (this is
  especially true for Cohort II). It will be important to establish what is changing with Safe at
  Home cases in that second six month period, and also particularly, what some of the factors
  are that may have made positive contributions to Cohort II's six month outcomes.




                                                                                                                  79
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                       D 057552
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 30 of 65 PageID #: 2448




                                                                                  Sa   eat Home   Blest Vir inia



 Vl. Program         Improvement Policies

          ~   Title IV-E Guardianshi Assistance Pro ram       reviousl im lemented: An
              amendment to the title IV-E plan that exercises the option to implement a kinship
              guardianship assistance program.

         West Virginia amended its Adoption and Legal Guardianship Policies as well as its IV-E
 State Plan to accommodate claiming for Guardianship Assistance. This included kinship
 guardianship assistance. DHHR Office of Administration as well and the Office of Information
 Technology worked on the requirements for this expanded claiming. Although West Virginia is
 currently in the proposal process for the building of the new required CCWIS system the Office
 of Information Technology agreed to work with their current contractor to build a basic system
 within the existing SACWIS system to assist with this claiming. The build had a very tight
 timeframe and was completed and released on February 23, 2017. In conjunction to this
 activity was the preparation of the BCF IV-E eligibility staff for the necessary review and
 determinations and as well as work in the field offices with the pulling and identification of
 specific kinship guardianship cases. This work occurred concurrently with the build within the
 SACWIS system.

          ~   Pre grin Youth in Transition new: The establishment of procedures designed to
              assist youth as they prepare to transition out of foster care, such as arranging for
              participation in age-appropriate extra-curricular activities; providing appropriate
              access to cell phones, computers and opportunities to obtain a driver's license;
              providing notification of all sibling placements if siblings are in care and sibling
              location if siblings are out of care; and providing counseling and financial support
              for post-secondary education.

         West Virginia has made a conscious effort to "normalize" activities for all foster children.
 We have made a concerted effort to increase staff and stakeholder knowledge of youth
 transitioning by creating a Youth Transitioning Policy that outlines all activities and
 requirements for youth aging out of foster care. Several webinars and presentations have been
 presented across the state to increase awareness of services available to older youth. These
 presentation and webinars include information about allowing our youth to participate in
 everyday activities, completing transition plans that include giving them information about
 advance directives, Chafee funding, completing record checks and developing reasonable plans.




                                                                                                            80
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                   D 057553
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 31 of 65 PageID #: 2449




                                                                                     Sa   eat Home   Blest Vir inia




         West Virginia provides every youth who graduate or obtains a GED wile in foster care a
 computer and any needed software or accessories. We continue to work on advising them of
 their sibling's location. However, due to West Virginia's focus on relative/kinship placements,
 most of our foster youth are placed with siblings.

         West Virginia continues to struggle with the issue of youth   in   care obtaining drivers
 licenses and continues to work on resolving this.

         All necessary policies have been drafted and released to the field staff on September 17,
 2015 with an effective date of September 28, 2015. The policy is also posted on the Bureau for
 Children and Families Website. A memo was sent releasing the policy to the field as well as
 explaining the policy update. A power point was also created for the use of Home Finding staff
 with foster parents. At present a webinar is in developed for all tenured staff and the new
 policy is being embedded into new worker training. West Virginia will continue to require all of
 our provider partners to assure that their staff are aware and trained in this area and that they
 provide information to their foster families.

         This program improvement policy is complete. The policy may be accessed on the BCF
 website. http: //www.dhhr.wv.gov/bcf



 Attachments:

 Appendix A — WV CANS Logic Model


 Appendix      B —   Fidelity Assessment On-Site Case Record Review Instrument


 Appendix C — Fidelity Assessment On-Site Interview Protocols


 Appendix 0 — Statistical Similarity of Treatment and Comparison Groups


 Appendix      E —   Number of Youth with an Actionable Item/Need on the initial CANS




                                                                                                               81
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                      D 057554
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 32 of 65 PageID #: 2450




                                                                                         Sa   eat Home   Blest Vir inia




 Appendix A

                CHILDREN AND ADOLESCENTS NEEDS AND STRENGHS (CANS)
                                                Logic Model
                                          8'orking Draft 10-24-201 7

 Goal 1: West Virginia will develop policy and protocols that support CANS implementation
                    Inputs: What will we do       Outputs: What will be the      Project Lead                Other
                         to implement the             results of what we
                             ob'ective'?                     im lement'?
 Objective 1:       ~   CANS will replace the      ~   Professional staff that   Michelle Dean
 Develop and            YBF immediately                can identify a child'     BCF
                    ~ YS Policy   regarding            needs and develop or      Leadership
 Implement
 Youth Services         CANS completed                 recommend
 (YS) Policy to                                        appropriate treatment
 include CANS       June 1, 2016                   ~   Reduce unnecessary

 Objective 2:
                    COMPLETED
                     1.Dctcrminc if thc
                                                  ~~
                                                       re uirements/tools  ~
                                                       Professional staff that   Strcamlinc              *   The
 Develop and           CANS and/or FAST                can identify a child'     Committee           FAST was
 Implement             will be used for CPS            needs and develop or      Michelle Dean       selected to
 Child                 cases and what other            recommend                 BCF                 be used by
 Protective            tools will be needed.           appropriate treatment     Leadership          both CPS
 Services (CPS)     2. Map the FFA and             ~   Reduce unnecessary        Linda Dalyai
 Policy to             PCFA to the CANS                                          Tammy
                                                                                                     and YS.
                                                       requirements/tools                            *FASTis
 include CANS          using FAST                                                P carson
                    DUE: January 2018                                                                the family
                    2. Dcvclop CPS policy          ~   Provides clear                                version of'he
                      regarding CANs                   expectations                                           CANS.
                    DUE: January 2018                                                                *V%FAST
                                                                                                     includes
                                                                                                     safety,
                                                                                                     rislc,
                                                                                                     human
                                                                                                     trafficking
                                                                                                     *All staff
                                                                                                     will be
                                                                                                     trained in
                                                                                                     the PV
                                                                                                     FAST




                                                                                                                   82
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                          D 057555
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 33 of 65 PageID #: 2451




                                                                                             Sa   eat Home   Blest Vir inia




 Goal 2:
 West Virginia will have 100% of DHHR Staff trained and certified in the CANS.
                    Inputs: What will we do       Outputs: What will be the           Project Lead             Other
                          to implement the            results of what we
                              objective?                       implement?
 Objective 1:        1.    Identify and track         ~   YS supervisors will        Linda Dalyai        *YS staff
 All Youth                 YS staff that need             identify staff that have   Tammy               was trained
 Services (YS)             trained, certified             not been trained, those    P carson            through
 staff will be             and/or recertified.            that have trained and      Gary Keen           Safe at
 trained and                                              need certification and     YS Supervisors      Home
 certified at .70    DUE: Ongoing                         those that require TA.                         rollout
 in the CANS.                                                                                            * CANS
                     2.    Identify Training          ~   Training will be           Linda Dalyai        Youth
                           and Type Needed                 delivered by:             Tammy               Services
                           (New Worker or                 1. DHHR CANS               P carson            tenure staff
                           Ongoing) and                     Trainers (Experts);      Elva Strickland     will be
                           provide training               2. CANS-ACES;                                  given
                           notices to                     3. DHHR                                        training
                           Supervisors and                  RegionaVState                                preference.
                           Regional Managers.               CANS Expert                                  *    Training
                                                                                                         and
                     DUE: November 2017                                                                  Technical
                                                                                                         Assistance
                          3.   YS staff will      ~       Training will be                               is planned
                               receive CANS               delivered by: DHHR,                           fur staff
                               training and               Division of Training                           that did not
                               certification              CANS Trainers                                  receive
                               through new                (Experts)                                      training
                               worker training.                                                          dllrlng
                                                                                                         rollout.
                          DUE: Ongoing



 Objective 2:       1.    Identify and track          ~   CPS supervisors will       Linda Dalyai        ~ CPS staff
 All Child                CPS staff that need             identify staff that have   Tammy               was trained
 Protection               trained, certified              not been trained, those    P carson            when Safe
 Services (CPS)           and/or recertified.             that have trained and                          at Home
 staff will be                                            need certification and                         was rolled
 trained and                                              those that require TA.                         out.
 certified in the                                                                                        *CPS staff
 CANS.              2.    Identify Training           ~   Training will be           Linda Dalyai        will receive
                          and Type Needed                 delivered by:              Tammy               CANS
                          (New Worker or                  1. DHHR CANS               P carson            training
                          Ongoing) and                      Trainers (Experts);      Elva Strickland     ana

                                                                                                                       83
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                              D 057556
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 34 of 65 PageID #: 2452




                                                                                         Sa   eat Home   Blest Vir inia



                        provide training              2. CANS-ACES;                                  certificatio
                        notices to                    3. DHHR                                        n through
                        Supervisors and                 RegionaVState                                new worker
                        Regional Managers               CANS Expert                                  training
                                                                                                     after
                                                                                                     declslorls
                                                                                                     are made
                                                                                                     regarding
                                                                                                     recommend
                                                                                                     ations from
                                                                                                     the
                                                                                                     Streamline
                                                                                                     Committee
                                                                                                     (Goall-
                                                                                                     Objective
                                                                                                     2)

 Objective 3:           1.   Determine who        ~   State Office will          BCF                 "The
 Ensure all YS               will monitor             monitor certification      Leadership          Praed
 and CPS staff               certification and        and recertification                            Foundation
 are certified 2             recertification          until all staff have had                       sends those
 Recertified                                          an opportunity to                              that have
                     DUE: 05/2017                     certify or recertify                           certified in
                      2. Monitor                  ~   Identify I Regional                            CANS a
                         certification and            Coordinator pcr each                           notification
                         recertification              DHHR Region to                                 l month
                                                      continue to monitor                            prior to
                     DUE:                             staff certification                            their
                        3.   Determine the        ~   After multiple             BCF                 certificatio
                             consequences for         attempts, staff may        Leadership
                             failure to meet          need re-assigned                               expiration
                             .75 certification                                                       date.
                             standards.




                                                                                                                   84
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                          D 057557
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 35 of 65 PageID #: 2453




                                                                                         sa e at Home vvest vir inia




 Goal 3:
 West Virginia will build BCF Internal Capacity Statewide.
                    Inputs: What will we do       Outputs: What will be the       Project Lead           Other
                         to implement the             results of what we
                            ob'ective?                       im lement?
 Objective 1:       l. Identify and                'ngoing technical             Linda Dalyai        *   Criteria
 Provide                 train/certify internal        assistance offered by     Tammy              for CAiVS
 ongoing                 CANS Experts.                 Regional CANS             P carson            Experts has
 technical                                             Experts will allow        Michelle Dean       been
 assistance         DUE:                               Supervisors and staff                         developed.
 Regionally and     Com leted/On oin                   to feel supported.                            * CANS
 statewide.         2. Develop short-term          ~   This will support         Linda Dalyai        Experts
                        and long-term                  sustainability and        Tammy               must certify
                        Technical Assistance           allow staff to be         P carson            at .80
                                                                                                     * Only
                        goals and protocol             supported within their    BCF
                        (expectation, cost,            own Regions               Management          CANS
                        dates, locations, etc.)                                                      Experts
                       ~   Identify those                                                            can
                           that will provide                                                        provide     TA
                           TA
                       ~   Identify and
                           support DHHR
                           staff that meet the
                           criteria as CANS
                           Experts

                    3.   TA will include           ~   Reliable and valid        Linda Dalyai
                         supporting staff by           CANS                      Tammy
                         reviewing completed                                     P carson
                         CANS and provide
                         ongoing quality
                         assurance.

                   DUE:
                   Completed/Ongoing

 Objective 2        1.   Discuss with              ~   A workforce that is       Linda Dalyai
 Explore Higher          Universities the need         competent in using the    Tammy
 Education               for students to be            CANS                      P carson
 Support of              trained and certified     ~   Priority given to those   Elva Strickland
 CANS in                 in the CANS prior to          with current              BCF
 Curriculum and          employment                    certification in the      Management
 Certification                                         hiring process            Div. of

                                                                                                                85
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                       0057558
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 36 of 65 PageID #: 2454




                                                                                           Sa   eat Home   Blest Vir inia



 Process                                                                        Training




 Goal 4:
 West Virginia will have a fully automated CANS system.
                  Inputs: What will we do   Outputs: What will be the            Project Lead                Other
                      to implement the           results of what we
                              objective?                    implement?
 Objective I:     1.     Determine if:            ~   Promotes the full use     Hornsby/Zeller
 Utilize or              a) Software is               of the CANS               FACTS                  mechanism
 develop                    designed only for                                   BCF                    that allow
 software to                 Safe at Home                                       Management             the
                                                                                                              CAMS'cores


 capture the                cases;                                              Linda Dalyai
 CANS                    b) Can software be                                     Tammy                  (initial and
 information                 expanded to                                        P carson               ongoing) to
 across                     include all cases                                   Elva Strickland        be
 participating                                                                                         documente
 agencies and       1.   Determine if software    ~   The DHHR will have                               d, tracked
 DHHR staff              belongs to the DHHR,         available information                            and data to
                         BCF, and if so,              on a child or family so                          be obtained
                         contract with a              the diagnostic process                           and
                         University to:               can be minimized                                 distributed.
                         a) Maintain CANS
                             information across
                             participating
                             agencies
                         b) Evaluation and
                             Reports

                   1.FACTS Redesign wi11          ~   Documentation for
                     include slight                   workers will match
                     modification of the              policy
                     YBE screens that
                     mirror CANS items and
                     additional screens
                     added for CANS that
                     are needed.
                  2. FACTS to interface
                     with external partners




                                                                                                                           86
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                D 057559
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 37 of 65 PageID #: 2455




                                                                                      Sa   eat Home   Blest Vir inia




 Goal 5:
 West Virginia will establish threshold (algorithms)/Total Communication Outcome Management
 (TCOM)
                  Inputs: What will we do      Outputs: What will be the Project Lead  Other
                       to implement the             results of what we
                           objective?                       implement?
 Objective 1:      l. Determine when              ~    At a practice level,   BCF                 * Dr.

 Algorithms           algorithms will be               algorithms guide       Management          Lyons
 and automated        used and who will use            decisions toward the   Linda Dalyai        identified
 feedback are         them.                            level of care or       Tammy               Algorithms
 specified for                                         intensity of service   P carson            based on a
 each key                                              needed.                                    O'V case
 decision-point                                                                                   record
 in service /      2. Determine what tool         ~   This will allow                             study
 support              can be used to guide            consistent results
 process              decision making                                                             Algorithms
                                                                                                  are
                                                                                                  indicators
                                                                                                  that guide
                                                                                                  decisions
                                                                                                  at multiple
                                                                                                  levels.

                                                                                                  Algorithms
                                                                                                  are to be
                                                                                                  considered
                                                                                                  along with
                                                                                                  other
                                                                                                  information
                                                                                                  when
                                                                                                  making
                                                                                                 service
                                                                                                 dec ts tons
                                                                                                 for a child
                                                                                                 andfamily.




                                                                                                                87
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                       D 057560
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 38 of 65 PageID #: 2456




                                                                                Sa e at Home Blest Vir inia




   OUTCOMES:

   Benefit to children, youth and families from the utilization of CANS
    1. Safety, Permanency and Well-being outcomes are met when needs and strengths are
            identified.
    2. Identified strengths in the area of talents/interests and spiritual/religious are strong
             predictors for placement stability and positive outcomes.
    3. The CANS is completed as a shared visioning activity rather than the opinion of one
             person.
    4. The CANS is used to support placement, level of care, or intensity of intervention
            decisions that it is also used for other work as well (i.e. creating the permanency
             plan).
     5.   Engaging youth and families in actively collaborating on the assessment process is
             helpful to staring personal change. The appropriate use of the CANS is an
             engagement strategy.

   Benefit to Professional DHHR Staff
    1.       Youth Services and Child Protective Services staff will expand their competence in
             intervention techniques and approaches. These enhanced professional skills will
             help them to work with families to overcome life's most difficult challenges.
    2.       With ongoing support, staff will value the performance of their work and view their
             documentation as part of their work rather than as a paperwork activity. "Key to
             creating that supportis the use in supervision.
    3.       The CANS is replacing other documentation not simply adding documentation
             burden.
    4.       Creates a model that informs effective case planning and linking children and family
             needs to specific strategies and placements.
    5.       Having an organized way of communication about children and families facilitates
             (professionalizes) case worker communications with other partners, in particular,
             the courts and mental health professionals.




                                                                                                       88
 Semi-Annual Progress Report — October 31, 2017




                                                                                                              D 057561
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 39 of 65 PageID #: 2457




                                                                               Sa   eat Home   Blest Vir inia




     Benefits at Program Level
     1. At the program level, provides supervisors with a way for their case workers to organize
        themselves so that supervision is more targeted and efficient.
     2. Reveals training needs and opportunities for practice development
     3. Allows the monitoring of effectiveness of interventions

     Benefits at the System Level
     1. Significant savings for re-investment from better management of expensive
        interventions
     2. Improved resource mapping for system right-sizing.
     3. Re-structuring payment and rate setting systems to better match children and families
        and encourage improvement.

 Excerpts from, John  S. Lyons, Ph.D. Chapin Hall at the University of Chicago Praed Foundation.
     Use of the Child and Adolescent Needs and Strengths (CANS)in Child Welfarein the United
     States. Report prepared for the Ohio Association of Child Caring Agencies, Inc. (March 23,
     2014)




                                                                                                         89
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                D 057562
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 40 of 65 PageID #: 2458




                                                                                   Sa   eat Home   Blest Vir inia




 Appendix   B


                  Fidelity Assessment On-Site Case Record Review Instrument

 Case Number:                                          Family Name:
 Client Number                                         County:                 Region:
 Local Coordinating Agency:                            Wraparound Facilitator:
 Reviewer                                              Review Date
 Referral Placement:                                   Current Placement:

 FAMILY INFORMATION


 1.   Please describe the household rnernbers involved in the case, beginning with the
      youth in the program.
                                              Date of Birth
       Name            Role in Family          (of Target         Race/Ethnicity           Gender
                                              Youth Only)




      Role Codes:         1   =   Parent   2 = Child    3 = Other Relative      4 = Non-relative

      Race Codes:         1   =   Asian   2 = Black     3 = Hispanic            4 = White
                         5    =   Mixed/Other

      Gender Codes:       1   =   Female 2   = Male

 WRAPAROUND CHRONOLOGY

 Please provide the dates of relevant activities;      if   the activity has not occurred indicate
 05/05/1955.

 2. DHHR        case opening date:                                                  /       /

                                                                                                             90
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                    D 057563
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 41 of 65 PageID #: 2459




                                                                         Sa   eat Home   Blest Vir inia



 3.   Removal date (most recent):                                        /        /
 4.   Date of referral to wraparound services/Safe at Home:              /        /
 5.   Date of return home (most recent):                                 /        /
 6.   Date of initial CANS:                                              /        /
 7.   Date(s) of subsequent CANS (earliest to latest):                   /        /
                                                                         /        /
                                                                         /        /
                                                                         /        /
                                                                         /        /
                                                                         /        /
                                                                         /        /
 8. Date of initial wraparound plan:                                     /        /
 9. Date(s) of subsequent wraparound plans (earliest to latest):         /        /
                                                                         /        /
                                                                         /        /
                                                                         /        /
                                                                         /        /
                                                                         /        /
                                                                         /        /
                                                                         /        /
 10. Date of initial crisis safety plan:                                 /        /
 11. Date(s) of subsequent crisis safety plans (earliest to latest):     /        /
                                                                         /        /
                                                                         /        /
                                                                         /        /
 12. Date of wraparound/Safe at Home closure:                            /        /
 13. If wraparound/Safe at Home has closed, what is the reason?
         o Successful completion of the program/graduation
         o Unable to complete/discharged (specify reason):
         o Other (specify reason):
 14. DHHR case closing date:                                             /        /

 ENGAGEMENT AND TEAM PREPARATION PHASE

 PREPARATION

 15. Please note any information in the case record about preparation for wraparound
     (e.g., wraparound facilitator met with family to discuss process, listen to family
     concerns or identify hopes, dreams and strengths; family identified people to attend
      wraparound meetings; etc.).




                                                                                                   91
 Semi-Annual Progress Report — October 31, 2017




                                                                                                          D 057564
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 42 of 65 PageID #: 2460




                                                                            Sa   eat Home   Blest Vir inia




 INITIAL PLAN DEVELOPMENT PHASE

 WRAPAROUND PLAN CONTENT

 16. Based on the information in thecase record, please indicate the extent to which the
    initial wraparound plan contained the following. Responses are:
 5—                   4 = Mostly         3=   Somewhat   2 = Not Very   1    =    Not at All
 Thoroughly                                              Much

                                                                                   1           NIA
  Youth's Long Term Vision
  Mission Statement for the Team
  Outcomes Clearly Connected to the
  Vision
  Measurable Outcomes/Objectives
  Multiple Strategies
  Clear Relationship between
  Outcomes and Strategies
  Plan for Maintenance in or Transition
  to Least Restrictive Environment

                                                                                                      92
 Semi-Annual Progress Report — October 31, 2017




                                                                                                             D 057565
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 43 of 65 PageID #: 2461




                                                                                   Sa   eat Home   Blest Vir inia



                                                                                                      NIA
  Opportunities for Youth to Engage in
  Comrnunit Activities
  Services/Supports Consistent with
  Youth'/Family's Culture
  Services/Supports Consistent with
  Youth'/Family's Primary Needs
  Services/Supports Take Account of
  and Use Youth'/Family's Strengths

 17. Based on the information in the        case record, please indicate the extent to which the
      most recent wraparound plan contained the following. Responses are:
 5—                   4 = Mostly         3 = Somewhat       2 = Not Very       1    =    Not at All
 Thoroughly                                                 Much

                                                                                          1           N/A
  Youth's Lon Term Vision
  Mission Statement for the Team
  Outcomes Clearly Connected to the
  Vision
  Measurable Outcomes/Ob ectives
  Multiple Strategies
  Clear Relationship between
  Outcomes and Strate ies
  Plan for Maintenance in or Transition
  to Least Restrictive Environment
  Opportunities for Youth to Engage in
  Comrnunit Activities
  Services/Supports Consistent with
  Youth'/Farnil 's Culture
  Services/Supports Consistent with
  Youth'/Family's Primary Needs
  Services/Supports Take Account of
  and Use Youth'/Farnil 's Strengths

 CRISIS SAFETY PLAN

 18. Based on the information in the   case record, please indicate the extent to which the
    initial crisis safety plan contained the following. Responses are:
 5=                   4 = Mostly         3 = Somewhat       2 = Not Very       1    =    Not at All
 Thoroughly                                                 Much

                                                                                                             93
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                    D 057566
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 44 of 65 PageID #: 2462




                                                                                     Sa   eat Home   Blest Vir inia




 If there is no indication in the    record regarding an item, score it as   "1. a



       Strategy for Crisis Prevention
       Identification of Behaviors Signaling
       Coming Crisis
       Methods for De-escalating Crises
       Ste s to Be Taken during Crisis
       Assignment of Roles during Crisis

 19. Based on the information in the        case record, please indicate the extent to which the
      most recent crisis safety plan contained the following. Responses are:
 5=   Thoroughly                  4 = Mostly      3 = Somewhat                 2 = Not Very Much
         1   = Not   atAII

 If there is no indication in   the record regarding an item, score it as    "1. a




       Strate    for Crisis Prevention
       Identification of Behaviors Signaling
       Comin Crisis
       Methods for De-escalatin Crises
       Ste s to Be Taken durin Crisis
       Assignment of Roles during Crisis
 20. Please add any pertinent information about the case/program fidelity that you were
     unable to capture in the review tool.




                                                                                                               94
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                      D 057567
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 45 of 65 PageID #: 2463




                                                                 Sa   eat Home   Blest Vir inia




 ***Please use the back       if   additional space is needed.




                                                                                           95
 Semi-Annual Progress Report — October 31, 2017




                                                                                                  D 057568
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 46 of 65 PageID #: 2464




                                                                              Sa   eat Home   Blest Vir inia



 Appendix   C


                            Fidelity Assessment On-Site Interview Protocols

                                                        SAFE AT HOME WEST VIRGINIA
                                                         YOUTH INTERVIEW PROTOCOL

 Youth Name:                                       Interviewer Name:
 Date of Interview                                 County:
 Local Coordinating Agency (LCA:

 PLACEMENT AND EDUCATION STATUS

     1.   Where are you living now?
            a. Has that changed since Safe at Home began?
            b. If yes, where were you living prior to Safe at Home?

     2. Are you currently attending school?
             a.    yes, are you in the same school you were in prior to Safe at Home?
                  If
             b. If yes, since Safe at Home began have you remained at the same school?
                If not, why?
             c. If no, is this because you have graduated?
             d. If no, do you have plans to return to school? (Skip to Q4)

     3. Generally speaking, how would you say you are doing in school?
             a. Academic achievement?
             b. Peer relationships?
             c. Involvement in school activities?
             d. Staying out of trouble?

     4. Were you ever suspended or expelled from school prior to Safe at Home?
          a. If yes, how often was this occurring?
          b. If yes, has this changed since you began Safe at Home?

     5. Have you been able to keep up with your grade level?
          a. What grade will you be entering in the fall?
          b. If you have not been able to keep up, how far behind are you? What are
              some of the challenges you have faced that have caused you to fall
                  behind?

 ENGAGEMENT AND TEAM PREPARATION PHASE

     6. How did you learn about Safe at Home?

                                                                                                        96
 Semi-Annual Progress Report — October 31, 2017




                                                                                                               D 057569
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 47 of 65 PageID #: 2465




                                                                                 Sa   eat Home   Blest Vir inia



             a. Who explained Safe at Home to you?
     b. What kind of information did they share with you?
     c. Can you describe what services through Safe at Home are              supposed to look
         like? Has   it   actually gone this way?

     7. During your first meeting with the wraparound facilitator, were you encouraged to
         discuss you concerns, hopes, dreams, and strengths?
            a. How did the wraparound facilitator respond to your views?
            b. Was anyone else involved in this process in the very beginning?
            c. Did you struggle with opening up? If so, how did you overcome this?

     8. Did you tell the wraparound facilitator about people you wanted to be involved
        with you through the Safe at Home program?
            a. If yes, who were the people you wanted involved (relational responses,
                 e.g., aunt, grandma, therapist, etc.)?
             b. If yes, how did he/she respond to your suggestions?
             c. If yes, are those people actually participating?

 INITIAL PLAN DEVELOPMENT PHASE


     9. How much do you personally contribute in creating wraparound plans?
          a. Do you believe that your thoughts and opinions have been used in the
                 plans?
             b. If yes, how     has your input been used   in   the plans?

     10.What are the main goals you have with Safe at Home?
          a. To what extent have the goals been achieved?
          b. If you are struggling to achieve the goals, what can be done to overcome
              the obstacles you face?

     11.Were you involved in creating a crisis safety plan?
          a. If yes, did the wraparound facilitator explain why it was needed and how                      it
              works?
          b. How do members of your team assist you in case of a crisis?
          c. How helpful has the crisis safety plan been in meeting your needs?

 PLAN IMPLEMENTATION PHASE

     12. How often do you meet with the wraparound facilitator?
           a. Is this amount of contact enough? Too much?

     13. What services have you received so far through Safe at Home?
           a. This includes "formal services," for example, therapy or medication
                 management among many others, and:
                                                                                                           97
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057570
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 48 of 65 PageID #: 2466




                                                                           Sa   eat Home   Blest Vir inia



             b. "Informal services" which can be many different things, for example, help
                in school, going out to eat, getting back to school supplies, etc.:

     14. Does the wraparound facilitator help you to identify the successes you have
         achieved since you have been working with Safe at Home?
             a. What are the successes?
             b. Does the wraparound facilitator do anything in particular to recognize or
                reward success?
             c. What are the challenges you face and what is being done to overcome
                 them?

     15. Do relatives, friends, and/or others provide support to you and your family?
            a. If yes, what type of support do they provide?
            b. If not, why do you think that is?

     16.Are you actively helping to make decisions about the services you are receiving
        through Safe at Home?
            a. If yes, has your input been heard and used?
            b. If no, why do you think that is?

 TRANSITION PHASE

     17.Are you done with Safe at Home?
           a. If yes, what was the reason for Safe at Home ending?
           b. If positive, how did you and your team know you were ready to finish the
              program?
           c. If negative, was there anything that could have been done to change the
              outcome of your case? If so, what?

 Questions 18-20 only applyif the caseis closed or no longer active.

     18.Was there a final meeting and/or a celebration/graduation service to recognize
        your completion of Safe at Home?
           a. If yes, what happened?
           b. If yes, what kind of information was shared?

     19. Did you receive a record of the work you have completed and the
         accomplishments you have made?
            a. If yes, what did the record contain?
            b. If no, do you think it would have been beneficial to have something like
                 this?

     20. Did you and your family receive information about where you could go for help in
         the future should you need any?
                                                                                                     98
 Semi-Annual Progress Report — October 31, 2017




                                                                                                            D 057571
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 49 of 65 PageID #: 2467




                                                                          Sa   eat Home   Blest Vir inia



             a.   If   yes, what information was given to you?
             b. If no, did you receive any kind of information about what to do when
                  services are finished?
 CONCLUSION

     21.Overall, how helpful has the Safe at Home program been to you?

     22. What have you liked best about the program?

     23. What could be done to make the program better?




                                                                                                    99
 Semi-Annual Progress Report — October 31, 2017




                                                                                                           D 057572
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 50 of 65 PageID #: 2468




                                                                            Sa   eat Home   Blest Vir inia



                                                   SAFE AT HOME WEST VIRGINIA
                                         PARENT/CAREGIVER INTERVIEW PROTOCOL

 Parent/Caregiver Name:                           Interviewer Name:
 Youth Name                                       LCA
 Date of Interview:                               County:

 PLACEMENT AND EDUCATION STATUS

     1.   Where is your youth currently living?
            a. Has that changed since Safe at Home began?
            b. If yes, where was your youth living prior to Safe at Home?

     2. Is your youth currently attending school?
             a. If yes, is he/she in the same school he/she was in prior to Safe at Home?
             b. If yes, since Safe at Home began has he/she remained at the same
                  school?
             c. If no, is this because he/she has graduated?
             d. If no, does your youth have plans to return to school? (Skip to Q4)

     3. Generally speaking, how would you say your youth is doing in school?
             a. Academic achievement?
             b. Peer relationships?
             c. Involvement in school activities?
             d. Staying out of trouble?

     4. Was your youth ever suspended or expelled from school prior to Safe at Home?
          a. If yes, how often was this occurring?
          b. If yes, has this changed since your youth began Safe at Home?

     5. Has your youth been able to keep up with his/her grade level?
           a. What grade will he/she be entering in the fall?
           b. If he/she has not been able to keep up, how far behind is   he/she? What
                  are some of the challenges your youth has faced that have caused
                  him/her to fall behind?

 ENGAGEMENT AND TEAM PREPARATION PHASE

     6. How did you learn about Safe at Home?
          a. Who explained Safe at Home to you?
          b. What kind of information did they share with you?
          c. Can you describe what services through Safe at Home are supposed to
              look like? Has it actually gone that way?

                                                                                                    100
 Semi-Annual Progress Report — October 31, 2017




                                                                                                             D 057573
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 51 of 65 PageID #: 2469




                                                                          Sa   eat Home   Blest Vir inia




     7. During your first meeting with the wraparound facilitator, to what extent were you
        and your youth encouraged to discuss your concerns, hopes, dreams, and
         strengths?
             a. How did the wraparound facilitator respond to your views?
             b. Was anyone else a part of this process in the very beginning?
             c. Did you or your youth struggle with opening up? If so, how did you or your
                youth overcome this?

     8. Did you tell the wraparound facilitator about people you wanted to be involved
        with your family through the Safe at Home process?
            a. If yes, who are the people you wanted involved (relational responses, e.g.,
                 aunt, grandma, therapist, etc.)?
             b. If yes, how did he/she respond to your suggestions?
             c. If yes, are these people actually participating?

 INITIAL PLAN DEVELOPMENT PHASE


     9. How do you personally contribute in creating wraparound plans?
          a. Do you believe that your thoughts and opinions have been used in the
             plans? If yes, how so?
          b. How much does your youth contribute to creating the wraparound plans?
              Is his/her voice heard? How has his/her input been used in plans?

     10.What are the main goals you have with Safe at Home?
          a. To what extent have the goals been achieved?
          b. If you and your youth are struggling to achieve the goals, what can be
              done to overcome the obstacles you face?

     11.Were you and your youth involved in creating a crisis safety plan?
          a. If yes, did the wraparound facilitator explain why it was needed and how               it
              works?
          b. How do members of the team assist your youth and family in case of a
                 Cr ISIS?
             c. How helpful has the crisis safety plan been in meeting your youth/family'
                 needs?
 PLAN IMPLEMENTATION PHASE

     12. How often do you meet with the wraparound facilitator?
           a. Is this amount of contact enough? Too much?

     13.What services has your youth received so far through Safe at Home?

                                                                                                  101
 Semi-Annual Progress Report — October 31, 2017




                                                                                                           D 057574
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 52 of 65 PageID #: 2470




                                                                          Sa   eat Home   Blest Vir inia



             a. This includes "formal services," for example, counseling or medication
                management among many others, and:
             b. "Informal services" which can be many different things, for example, help
                with advocating in school, taking the youth out to eat, getting back to
                school supplies, etc.:

     14. Does the wraparound facilitator help you to identify the successes your youth and
         has achieved since you have been working with Safe at Home?
             a. What are the successes?
             b. Does the wraparound facilitator do anything in particular to recognize or
                reward success?
             c. What are the challenges you and your youth face? What is being done to
                overcome those challenges?

     15. Do relatives, friends, and/or others provide support to you and your youth?
            a. If yes, what type of support do they provide your family?
            b. If no, why do you think that is? Do you have thoughts about how to
                engage them in providing support?
     16. Have you and your youth actively made decisions about services through Safe at
         Home?
           a. If yes, has this input been heard and used?
           b. If no, why do you think that is?

 TRANSITION PHASE

     17.Are you/your youth finished with Safe at Home?
           a. If yes, what was the reason for Safe at Home ending?
           b. If positive, how did everyone know that your youth/family was ready to end
                services?
             c. If negative, was there anything that could have been done to change the
                outcome of your youth's case? If so, what?

 Questions 18-20 only applyif the caseis closed or no longer active.

     18.Was there a final meeting and/or a celebration/graduation service to recognize
        your youth's completion of Safe at Home?
           a. If yes, what happened?
           b. If yes, what kind of information was shared?

     19. Did you/your youth receive a record of work completed and accomplishments
         made?
             a.   If   yes, what did the record contain?

                                                                                                  102
 Semi-Annual Progress Report — October 31, 2017




                                                                                                           D 057575
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 53 of 65 PageID #: 2471




                                                                          Sa   eat Home   Blest Vir inia



             b. If no, do you think this would have been beneficial to have something like
                 this?

     20. Did you and you and your youth receive information on where to go for help in
         the future should you need any?
             a. If yes, what information was given to you?
             b. If no, did you receive any kind of information about what to do when
                services are finished?

 CONCLUSION

     21.What has been your overall impression of Safe at Home?
          a. What were some of the best parts?
          b. What could be improved?
          c. Other comments?




                                                                                                  103
 Semi-Annual Progress Report — October 31, 2017




                                                                                                           D 057576
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 54 of 65 PageID #: 2472




                                                                            Sa   eat Home   Blest Vir inia



                                                    WEST VIRGINIA TITLE IV-E WAIVER
                                                  TEAM MEMBER INTERVIEW PROTOCOL

 Caseworker Name                                        Interviewer Name:
 Date of Interview:                                     County:
 Case 1 Youth Name:                                     Case 1 LCA:
 Case 2 Youth Name:                                     Case 2 LCA:
 Case 3 Youth Name:                                     Case 3 LCA:
 Case 4 Youth Name:                                     Case 4 LCA:
 Case 5 Youth Name                                      Case 5 LCA
 Case 6 Youth Name:                                     Case 6 LCA:

 We understand that some caseworkers may have multiple Safe at Home cases within
 our review sample. To simplify the process am going to interview you once about all of
                                                    I


 your cases identified in our random sample. will ask you to answer each question for
                                                        I

 each youth as we go along.

 PLACEMENT AND EDUCATION STATUS

     1.   Where is the youth living now?
            a. Has that changed since Safe at Home began?
            b. If yes, where was he/she living prior to Safe at Home?

     2. Is the youth currently attending school?
            a. If yes, is the youth in the same school he/she was in prior to Safe at
                 Home?
             b. If yes, since Safe     at Home began has the youth remained at the same
                 school?
             c. If no, is this because the youth has graduated?
             d. If no, does the youth have plans to return to school? (Skip to Q4)

     3. Generally speaking, how would you say the youth is doing in school?
             a. Academic achievement?
             b. Peer relationships?
             c. Involvement in school activities?
             d. Staying out of trouble?

     4. Was the youth ever suspended or expelled from school prior to Safe at Home?
          a. If yes, how often was this occurring?
          b. If yes, has this changed since he/she began Safe at Home?

     5. Has the youth been able to keep up with his/her grade level?
           a. What grade will the youth be entering in the fall?
                                                                                                    104
 Semi-Annual Progress Report — October 31, 2017




                                                                                                             D 057577
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 55 of 65 PageID #: 2473




                                                                               Sa   eat Home   Blest Vir inia



             b. If the youth  has not been able to keep up, how far behind is he/she? What
                 are some of the challenges the youth has faced that has caused him/her
                 to fall behind?

 RELATIONSHIP TO YOUTH

     6. What is your role in providing support to the youth/family through Safe at Home?

 ENGAGEMENT AND TEAM PREPARATION PHASE

     7.   How was wraparound initially explained to the youth and his/her family?
     a. Who was responsible for doing that?
           b. What information was shared with them?
     c. Did they seem to have a good understanding of how services would be
        coordinated? If no, why?
     d. Were they encouraged during this beginning phase to share their concerns,
        hopes, dreams, and strengths?
     e. Did other team members play a role        in   the engagement phase?

     8. Did the youth and his/her family identify people they wanted to be involved in the
          wraparound process?
             a. If yes, who did they identify (e.g., relational responses, such as aunt,
                uncle, coach, teacher, therapist, etc.)?
             b. If yes, how supportive was the wraparound facilitator in including these
                sUpports?
             c. If yes, to what extent have those people actually participated?
             d. If those people have not participated, what efforts were made to involve
                them?

 INITIAL PLAN DEVELOPMENT PHASE


     9. How do you assist in creating wraparound plans?
          a. How are the youth and family involved in creating plans?
          b. How are family supports involved in creating plans?
          c. How is the CANS used in developing plans?

     10.What are the essential features of plans and/or goals for the youth and family
        through Safe at Home?

     11.What is your level of involvement with crisis safety planning through Safe at
        Home?
          a. How helpful has the plan been in meeting the needs of the youth and
              his/her family?

                                                                                                       105
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                D 057578
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 56 of 65 PageID #: 2474




                                                                              Sa   eat Home   Blest Vir inia



     12. To what extent has the youth and family engaged with the program?
            a. What strategies do you use to keep the youth and family engaged?
            b. In what ways could youth and family engagement be improved?

 PLAN IMPLEMENTATION PHASE

     13. How often does the wraparound facilitator meet with the youth and their family?
           a. Is that amount of contact adequate? Too much? Too little?

     14. What services have the youth actually received so far through Safe at Home?
           a. Formal services?
           b. Informal services/supports?

     15. Have there been any barriers in trying to obtain services for the youth?
           a. If so, for which services has this been a struggle?
           b. If so, how did the team work to overcome this challenge?

     16. How does the wraparound facilitator reward or recognize the      successes the
         youth and his/her family have achieved?
             a. What are the successes so far?
             b. What are the challenges and what steps are being taken to overcome
                 them?

     17. How do you help to ensure that relatives, friends, and others are remaining
         involved and providing support to the youth and his/her family?

     18. How is the wraparound facilitator ensuring that the youth is actively participating
         in making decisions about services?
            a. What are some examples of instances where his/her input has been used
                 in the plan?
             b. If the youth is not actively participating, why do you think that is?
             c. What is your level of participation with wraparound planning?

     19. How does the wraparound facilitator monitor the progress being made toward
         reaching the youth's and family's goals?
            a. How does the wraparound facilitator help to ensure that progress is
                actually being made if the youth/family is struggling?
            b. How do you help to ensure that progress is actually being made if the
                youth/family is struggling?

 TRANSITION PHASE

     20.1s this case closed for Safe at Home?
            a. If so, what was the reason for case closure?
                                                                                                      106
 Semi-Annual Progress Report — October 31, 2017




                                                                                                               D 057579
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 57 of 65 PageID #: 2475




                                                                           Sa   eat Home   Blest Vir inia



             b. If the reason for closure was positive, how did the wraparound
                facilitator/team know that the youth was ready for transition?
             c. If the reason for closure was negative, was there anything that could have
                been done to change the outcome of this case? If so, what?

 Questions 21 and 22 only apply to closed orinactive cases.

     21. Did the wraparound facilitator hold a final meeting and/or a
         celebration/graduation service to recognize completion of Safe at Home?
            a. If yes, what happened?
             b. If yes, what kind of information was shared?
            c. Did the youth receive a record of work completed and accomplishments
                 made?

     22. Did the wraparound facilitator present information on where the youth and his/her
         family could go for help in the future?
            a. If yes, what information was given to them?
            b. If no, was any transition information given to them?

 CONCLUSION

     23. What has contributed to the success of this case so far?

     24. What barriers to success have you seen?
           a. What could be done to mitigate those barriers to improve the outcome?

                                            SAFE AT HOME WEST VIRGINIA
                            WRAPAROUND FACILITATOR INTERVIEW PROTOCOL

 Facilitator Name                                     Interviewer Name:
 Date of Interview:                                   County:
 LCA Name
 Case 1 Youth Name                                    Case 2 Youth Name
 Case 3 Youth Name:                                   Case 4 Youth Name:
 Case 5 Youth Name:                                   Case 6 Youth Name:

 We understand that some caseworkers may have multiple Safe at Home cases within
 our review sample. To simplify the process am going to interview you once about all of
                                                  I


 your cases identified in our random sample. will ask you to answer each question for
                                                      I


 each youth as we go along.
 PLACEMENT AND EDUCATION STATUS


                                                                                                   107
 Semi-Annual Progress Report — October 31, 2017




                                                                                                            0057580
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 58 of 65 PageID #: 2476




                                                                          Sa   eat Home   Blest Vir inia



     1.   Where is the youth living now?
            a. Has that changed since Safe at Home began?
            b. If yes, where was he/she living prior to Safe at Home?

     2. Is the youth currently attending school?
            a. If yes, is the youth in the same school he/she was in prior to Safe at
                Home?
             b. If yes, since Safe at Home began has the youth remained at the same
                school?
             c. If no, is this because the youth has graduated?
             d. If no, does the youth have plans to return to school? (Skip to Q4)

     3. Generally speaking, how would you say the youth is doing in school?
             a. Academic achievement?
             b. Peer relationships?
             c. Involvement in school activities?
             d. Staying out of trouble?

     4. Was the youth ever suspended or expelled from school prior to Safe at Home?
          a. If yes, how often was this occurring?
          b. If yes, has this changed since he/she began Safe at Home?

     5. Has the youth been able to keep up with his/her grade level?
           a. What grade will the youth be entering in the fall?
           b. If the youth has not been able to keep up, how far behind is  he/she? What
                 are some of the challenges the youth has faced that has caused him/her
                 to fall behind?

 ENGAGEMENT AND TEAM PREPARATION PHASE

     6. How was wraparound/Safe at Home first explained to the youth and his/her
          family?
             a. Who was responsible for doing that?
             b. What information was shared with them?
             c. Did they seem to have a good understanding of how services will be
                 coordinated? If no, why?

     7. To what extent were the youth and his/her family encouraged to discuss their
          concerns, hopes, dreams, and strengths?
             a. How did you get the youth/family to share with you?
             b. Did the youth/family struggle when opening up to you? If yes, how did you
                work to engage them?
             c. How did other team members play a role in this initial engagement phase?


                                                                                                  108
 Semi-Annual Progress Report — October 31, 2017




                                                                                                           D 057581
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 59 of 65 PageID #: 2477




                                                                                Sa   eat Home   Blest Vir inia



     8. Did the youth and his/her family identify people they wanted to be involved in the
         wraparound process?
            a. If yes, who were those people (e.g., relational responses such as, brother,
               teacher, friend, therapist, etc.)?
            b. If yes, to what extent have they actually participated?
            c. What efforts did you make to ensure that they would participate?

 INITIAL PLAN DEVELOPMENT PHASE


     9. When you create wraparound plans, how do you involve the youth and his/her
         family?
            a. How are family supports involved in creating the plan?
            b. If it is difficult to get the youth/family to participate in this process, what
                strategies do you use to engage them?

     10. How do you use the CANS in developing wraparound plans?
           a. Do you face any challenges in completing the CANS? If yes, what are the
              challenges and how do you address them?

     11.What are the essential features of plans and/or goals for the youth and family
        through Safe at Home?

     12.What was the youth and family's level of involvement in crisis safety planning?
          a. What is your role in developing the crisis safety plan?
          b. How do others provide support in case of a crisis?
          c. How helpful has the crisis safety plan been in meeting the needs of the
             youth and family?

     13. How do you get the youth to be an active participant in decisions about services
         throughout the wraparound process?

     14. To what extent has the youth and family engaged with the program?
            a. What strategies do you use to keep the youth and family engaged?
            b. In what ways could youth and family engagement be improved?

 PLAN IMPLEMENTATION PHASE

     15. How often do you meet with the youth and their family?
           a. Is this amount of contact adequate? Too much? Too little?

     16. What services have the youth actually received so far through Safe at Home?
           a. Formal services?
           b. Informal services/supports?


                                                                                                        109
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057582
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 60 of 65 PageID #: 2478




                                                                          Sa   eat Home   Blest Vir inia



     17. Have there been any barriers in trying to obtain services for the youth?
           a. If so, for which services have this been a struggle?
           b. If so, how did you work to overcome this challenge?

     18. How do you help the youth/family identify success and/or progress?
             a. What are the successes so far?
             b. Do you do anything in particular to recognize and/or reward success?
             c. What are the challenges and what steps are being taken to overcome
                 them?

     19. How do you help to ensure that relatives, friends, and others are remaining
         involved and providing support to the youth and his/her family?

     20. How are you monitoring the progress being made toward reaching the youth'
         and family's goals?
            a. How do you ensure that progress is actually being made if the youth and
               family are struggling?

 TRANSITION PHASE

     21. Is this case closed for Safe at Home?
             a. If so, what was the reason for case closure?
             b. If the reason for closure was positive, how did you know that the youth
                 and family were ready for transition?
             c. If the reason for closure was negative, was there anything that could have
                 been done to change the outcome of this case? If so, what?

 Questions 22 through 24 only apply to closed orinactive cases.

     22. Did you hold a final meeting and/or a celebration/graduation service to recognize
         completion of Safe at Home?
            a. If yes, what happened?
            b. If yes, what kind of information was shared?

     23. Did you present a record of work completed with the accomplishments that the
         youth has made?
            a. If yes, what did the record contain?
            b. If no, do you feel this would have been beneficial for the youth to receive?

     24. Did you provide information on where the youth and his/her family can go for help
         in the future?
             a. If yes, what information was given to them?
             b. If no, was any transition information given to them?


                                                                                                  110
 Semi-Annual Progress Report — October 31, 2017




                                                                                                           D 057583
Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 61 of 65 PageID #: 2479




                                                                           Sa   eat Home   Blest Vir inia



 CONCLUSION

             25. Overall, what has worked well with this case and contributed to its
                 success?
             26. What have been the barriers to success? What do you think could have
                 been done differently to overcome those barriers?

             27. Would you recommend any changes for future Safe at Home cases?




 Semi-Annual Progress Report — October 31, 2017




                                                                                                            D 057584
              Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 62 of 65 PageID #: 2480




                                                                                                     Sa   eat Home   Blest Vir inia



               Appendix   D


                                   Statistical Similarity of Treatment and Comparison Groups

              Measure               Significance Cohort    I    Significance Cohort   II   Significance Cohort III              Test
Gender                                      0.593                       0.780                       0.436                   Chi-Squared
His anic                                     0. 186                     0.650                       0.689                   Chi-S     uared
Black                                        0.583                      0.708                       0.630                   Chi-Squared
UTD                                          1.000                      1.000                       1.000                   Chi-S     uared
White                                        0.883                      0.765                       0.763                   Chi-S     uared
NHOPI                                        0.969                      0.156                       0.317                   Chi-S     uared
Asian                                        0.956                      1.000                       0.317                   Chi-S     uared
AIAN                                         1.000                      1.000                       1.000                   Chi-S     uared
AsianPI                                      1.000                      1.000                       1.000                   Chi-S     uared
Unknown Race                                 0.530                      1.000                       0.476                   Chi-S     uared
Declined                                     1.000                      1.000                       1.000                   Chi-S     uared
Placement T                                  0.999                      0.814                       0.326                   Chi-S     uared
Parent Jail                                  0.530                      0.067                       0.563                   Chi-S     uared
Abandonment                                  1.000                      1.000                       0.082                   Chi-S     uared
Child Alcohol                                1.000                      1.000                       0.317                   Chi-S     uared
Parent Alcohol                               0.594                      0.703                       1.000                   Chi-S     uared
Caretaker Unable to Co e                     0.303                      1.000                       0.316                   Chi-S     uared
Child Behavior                               0.454                      0.926                       0.739                   Chi-Squared
Child Disabili                               0.340                      1.000                       1.000                   Chi-S uared
Parent Death                                 1.000                      1.000                       0.563                   Chi-S uared
Child Dru s                                  0.522                      1.000                       0.325                   Chi-S uared
Parent Dru s                                 0.405                      0.382                       0.649                   Chi-S uared
Housin                                       0.340                      0.703                       0.737                   Chi-S uared
Ne lect                                      0.524                      0.563                       0.862                   Chi-S uared
Physical Abuse                               0.854                      0.413                       1.000                   Chi-S uared
Relin uishment                               0.969                      1.000                       1.000                   Chi-S uared
Sexua Abuse
          I                                  0.608                      0.587                       1.000                   Chi-Squared
Volunta                                      0.340                      0.154                       1.000                   Chi-S     uared
Other                                        1.000                      1.000                       1.000                   Chi-S     uared
Number of Placements                         0.219                      0.335                       0.605                   Chi-S     uared
Axis Diagnosis
      I                                      0.804                      0.847                       0.677                   Chi-Squared
Juvenile Justice Involved                    0.839                      0.860                       0.253                   Chi-S     uared
GAF                                          0.389                      0.449                       0.304                   Chi-Squared
Removal                                      0.844                      0.114                       0.318                   Chi-Squared
Jail                                         0.847                      0.843                       0.530                   Chi-Squared
Ps chiatric Hos ital                         0.408                      0.568                      0. 157                   Chi-S     uared
                                                                                                                             112
               Semi-Annual Progress Report — October 31, 2017




                                                                                                                                         0057585
        Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 63 of 65 PageID #: 2481




                                                                                               Sa   eat Home   Blest Vir inia



        Measure               Significance Cohort    I    Significance Cohort   II   Significance Cohort III              Test
Group Home                            0.882                       0.576                       0.933                   Chi-Squared
                                                                                                                      One Way
Age at Referral                        0.823                     0.085                       0.534
                                                                                                                      ANOVA
                                                                                                                      One Way
Years Since Case Opening               0.481                     0.205                       0. 169
                                                                                                                      ANOVA




                                                                                                                       113
         Semi-Annual Progress Report — October 31, 2017




                                                                                                                                D 057586
     Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 64 of 65 PageID #: 2482




                                                                                       Sa   eat Home   Blest Vir inia



      Appendix   E


                     Number of Youth with an Actionable Item/Need on the Initial CANS

                                                                               Cohort I      Cohort II          Cohort III
      CANS Domain                                    CANS   Item
                                                                                N=86           N=167              N=209
                                Affective and/or Ph siological Disregulation     10             16                      15
                                An er Control                                    48             51                      65
                                Anxiety                                          13             37                      38
                                Attachment Difficulties                          10             17                      13
                                Attention/Concentration                          42             63                      64
                                Conduct                                          21             28                      33
Child Behavioral/Emotio nal     De ression                                       18             51                      50
Need s                          Eatin Disturbances                                2               5                      0
                                Im pulsivity                                     33              50                     49
                                0 ositional Behavior                             35              66                     55
                                Ps chosis                                         2               7                      4
                                Somatization                                      0               2                      1
                                Substance Use                                     9              16                  11
                                Total                                            70             128                 142
                                Bull in                                           6              12                  17
                                Cruel to Animals                                  0               3                      2
                                Dan er to Others                                 15              24                     34
                                Delin uen                                         2               8                     12
                                Ex  loitation                                     1               0                      7
                                Fire Settin                                       1               2                      3
                                Intentiona Misbehavior
                                             I                                   13              17                     19
Child Risk Behaviors
                                Non-Suicidal Self In'u                            8              11                      8
                                Other Self Harm                                   5              10                      3
                                Runawa                                            5              22                     25
                                Sexualized Behaviors                              8              11                      2
                                Sexually Abusive                                  1               2                     4
                                Suicide Risk                                      4              13                      6
                                Total                                            41              71                     79
                                Brain Injury                                      2               0                      4
                                Child Involvement with Care                      15              25                     32
                                Daily Functioning                                 8               6                      10
Life Domain   Functioning       Developmenta I/Intellectua     I                 17              26                     27
                                Family                                           33              72                     66
                                Legal                                            50              84                     122
                                Livin    Situation                               18              47                     45

      Semi-Annual Progress Report — October 31, 2017




                                                                                                                              D 057587
    Case 3:19-cv-00710 Document 130-6 Filed 09/02/20 Page 65 of 65 PageID #: 2483




                                                                        Sa   eat Home   Blest Vir inia



                                                                Cohort I      Cohort II          Cohort III
      CANS Domain                                 CANS   Item
                                                                 N=86           N=167              N=209
                               Medical                             7             11                 10
                               Medication Compliance               9               9                16
                               Natural Su orts                    42              86                68
                               Physical                            2               1                     0
                               Recreational                       18              34                     54
                               School Achievement                 20              44                     73
                               Schoo At tend a nce
                                      I                           14              31                     49
                               School Behavior                    31              50                     54
                               Sexual Develo ment                  5               8                     9
                               Slee                               16              23                  22
                               Social Functionin                  29              45                  47
                               Substance   Ex   osure             10              17                  15
                               Total                              78             151                 187
                               Ad   ustment to Trauma             29              56                  37
                               Avoidance                           7              11                  13
                               Dissociation                        2               7                     3
                               H    erarousal                     17              34                     31
Trauma Stress Symptoms
                               Numbin                              5               2                     12
                               Re-ex eriencin                      5              15                     9
                               Traumatic Grief                     8              22                     21
                               Total                              41              73                     58




                                                                                                115
     Semi-Annual Progress Report — October 31, 2017




                                                                                                              0057588
